Exhibit 10.5

SECURED LOAN AGREEMENT

for a loan in the aggregate amount of

$49,687,000.00

MADE BY AND AMONG

CHT PARTNERS, LP

CHT SENIOR LIVING NET LEASE HOLDING, LLC

CHT COUNCIL BLUFFS IA SENIOR LIVING, LLC

CHT DECATUR IL SENIOR LIVING, LLC

CHT LIMA OH SENIOR LIVING, LLC

CHT ZANESVILLE OH SENIOR LIVING, LLC

CHT ABERDEEN SD SENIOR LIVING, LLC

c/o CNL Properties Trust, Inc.

450 South Orange Avenue

Orlando, Florida 32801

AND

KEYBANK NATIONAL ASSOCIATION

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Dated as of December 19, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 INCORPORATION OF RECITALS AND EXHIBITS

     2   

1.1

  

Incorporation of Recitals.

     2   

1.2

  

Incorporation of Schedule Exhibits.

     2   

ARTICLE 2 DEFINITIONS

     2   

2.1

  

Defined Terms.

     2   

2.2

  

Other Definitional Provisions.

     10   

ARTICLE 3 BORROWERS’ REPRESENTATIONS AND WARRANTIES

     10   

3.1

  

Representations and Warranties.

     10   

3.2

  

Survival of Representations and Warranties.

     13   

ARTICLE 4 LOAN AND LOAN DOCUMENTS

     13   

4.1

  

Agreement to Borrow and Lend; Lender’s Obligation to Disburse.

     13   

4.2

  

Loan Documents.

     13   

4.3

  

Term of the Loan.

     14   

4.4

  

Prepayments.

     15   

4.5

  

Required Principal Payments.

     15   

4.6

  

Late Charge.

     15   

ARTICLE 5 INTEREST

     15   

5.1

  

Interest Rate.

     15   

5.2

  

Interest Rate Agreement.

     16   

ARTICLE 6 COSTS OF MAINTAINING LOAN

     17   

6.1

  

Increased Costs and Capital Adequacy.

     17   

6.2

  

Borrower Withholding.

     18   

ARTICLE 7 LOAN EXPENSE AND ADVANCES

     18   

7.1

  

Loan and Administration Expenses.

     18   

7.2

  

Lender’s Attorneys’ Fees and Disbursements.

     18   

7.3

  

Time of Payment of Fees and Expenses.

     18   

7.4

  

Expenses and Advances Secured by Loan Documents.

     18   

7.5

  

Right of Lender to Make Advances to Cure Borrowers’ Defaults.

     19   

ARTICLE 8 REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN AND ANY SUBSEQUENT
DISBURSEMENT

     19   

8.1

  

Conditions Precedent to Closing and Opening of the Loan.

     19   

ARTICLE 9 RESERVED

     21   

ARTICLE 10 BORROWERS’ AGREEMENTS

     21   

10.1

  

Borrowers further covenant and agree as follows:

     21   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE 11 CASUALTIES AND CONDEMNATION

     25   

11.1

  

Lender’s Election to Apply Proceeds on Indebtedness.

     25   

11.2

  

Borrowers’ Obligation to Rebuild and Use of Proceeds Therefor.

     25   

ARTICLE 12 ASSIGNMENTS BY LENDER AND BORROWERS

     26   

12.1

  

Assignments and Participations.

     26   

12.2

  

Prohibition of Assignments and Transfers by Borrowers.

     26   

12.3

  

Prohibition of Transfers in Violation of ERISA.

     26   

12.4

  

Successors and Assigns.

     27   

ARTICLE 13 TIME OF THE ESSENCE

     27   

13.1

  

Time is of the Essence.

     27   

ARTICLE 14 EVENTS OF DEFAULT

     27   

14.1

  

Events of Default.

     27   

ARTICLE 15 LENDER’S REMEDIES IN EVENT OF DEFAULT

     28   

15.1

  

Remedies Conferred Upon Lender.

     28   

ARTICLE 16 GENERAL PROVISIONS

     29   

16.1

  

Captions.

     29   

16.2

  

Modification; Waiver.

     29   

16.3

  

GOVERNING LAW.

     29   

16.4

  

Acquiescence Not to Constitute Waiver of Lender’s Requirements.

     29   

16.5

  

Disclaimer by Lender.

     30   

16.6

  

Partial Invalidity; Severability.

     30   

16.7

  

Definitions Include Amendments.

     30   

16.8

  

Execution in Counterparts.

     30   

16.9

  

Entire Agreement.

     30   

16.10

  

Waiver of Damages.

     30   

16.11

  

Claims Against Lender.

     30   

16.12

  

Jurisdiction.

     31   

16.13

  

Set-Offs.

     31   

16.14

  

Authorized Representative.

     31   

ARTICLE 17 NOTICES

     31   

ARTICLE 18 WAIVER OF JURY TRIAL

     32   

 

-ii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS TO LOAN AGREEMENT

 

Exhibit A-1    Legal Description of Council Bluffs Land Exhibit A-2    Legal
Description of Decatur Land Exhibit A-3    Legal Description of Lima Land
Exhibit A-4    Legal Description of Zanesville Land Exhibit A-5    Legal
Description of Aberdeen Land Exhibit B-1    Council Bluffs Permitted Exceptions
Exhibit B-2    Decatur Permitted Exceptions Exhibit B-3    Lima Permitted
Exceptions Exhibit B-4    Zanesville Permitted Exceptions Exhibit B-5   
Aberdeen Permitted Exceptions Exhibit C    Title Requirements Exhibit D   
Survey Requirements Exhibit E    Insurance Requirements Exhibit F    Form of
LIBOR Election Notice Exhibit G    Form of Covenant Compliance Certificate
Schedule I    Environmental Documents

 

-iii-



--------------------------------------------------------------------------------

SECURED LOAN AGREEMENT

THIS SECURED LOAN AGREEMENT (“Agreement”) is made as of December 19, 2012, by
and among Borrowers and KEYBANK NATIONAL ASSOCIATION, a national banking
association, its successors and assigns (“Lender”).

RECITALS

A. Council Bluffs Borrower intends to acquire fee simple title to a tract of
land in the City of Council Bluffs, State of Iowa, which land is legally
described in Exhibit A-1 (the “Council Bluffs Land”). In addition, Council
Bluffs Borrower proposes to acquire a 68-unit independent living/assisted living
facility (the “Council Bluffs Improvements”) located on the Council Bluffs Land
commonly known as “Primrose Retirement Community of Council Bluffs” (the Council
Bluffs Land and the Council Bluffs Improvements collectively referred to herein
as the “Council Bluffs Project”).

B. Decatur Borrower intends to acquire fee simple title to a tract of land in
the City of Decatur, State of Illinois, which land is legally described in
Exhibit A-2 (the “Decatur Land”). In addition, Decatur Borrower proposes to
acquire an 80-unit independent living/assisted living facility (the “Decatur
Improvements”) located on the Decatur Land commonly known as “Primrose
Retirement Community of Decatur” (the Decatur Land and the Decatur Improvements
collectively referred to herein as the “Decatur Project”).

C. Lima Borrower intends to acquire fee simple title to a tract of land in the
City of Lima, State of Ohio, which land is legally described in Exhibit A-3 (the
“Lima Land”). In addition, Lima Borrower proposes to acquire a 78-unit
independent living/assisted living facility (the “Lima Improvements”) located on
the Lima Land commonly known as “Primrose Retirement Community of Lima” (the
Lima Land and the Lima Improvements collectively referred to herein as the “Lima
Project”).

D. Zanesville Borrower intends to acquire fee simple title to a tract of land in
the City of Zanesville, State of Ohio, which land is legally described in
Exhibit A-4 (the “Zanesville Land”). In addition, Zanesville Borrower proposes
to acquire a 76-unit independent living/assisted living facility (the
“Zanesville Improvements”) located on the Zanesville Land commonly known as
“Primrose Retirement Community of Zanesville” (the Zanesville Land and the
Zanesville Improvements collectively referred to herein as the “Zanesville
Project”).

E. Aberdeen Borrower intends to acquire fee simple title to a tract of land in
the City of Aberdeen, State of South Dakota, which land is legally described in
Exhibit A-5 (the “Aberdeen Land”). In addition, Aberdeen Borrower proposes to
acquire a 21-unit memory care facility (the “Aberdeen Improvements”) located on
the Aberdeen Land commonly known as “Primrose Cottages” (the Aberdeen Land and
the Aberdeen Improvements collectively referred to herein as the “Aberdeen
Project”).

F. Borrowers have requested and applied to Lender for a loan in the amount of up
to FORTY-NINE MILLION SIX HUNDRED EIGHTY-SEVEN THOUSAND AND NO/100 DOLLARS
($49,687,000.00) (the “Loan”) to reimburse Borrowers for a portion of the costs
for the acquisition of the Projects, fund capital expenditure accounts for the
Projects and pay certain closing costs and expenses of Borrowers in connection
with the acquisition of the Projects and the closing of the Loan, and Lender is
willing to make the Loan on the terms and conditions hereinafter set forth.

 

SECURED LOAN AGREEMENT    Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE 1

INCORPORATION OF RECITALS AND EXHIBITS

 

  1.1 Incorporation of Recitals.

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

 

  1.2 Incorporation of Schedule Exhibits.

Schedule I and Exhibits A through G, inclusive, attached hereto are incorporated
herein and expressly made a part hereof by this reference.

ARTICLE 2

DEFINITIONS

 

  2.1 Defined Terms.

The following terms as used herein shall have the following meanings:

Aberdeen Borrower: CHT Aberdeen SD Senior Living, LLC, a Delaware limited
liability company.

Aberdeen Mortgage: As such term is defined in Section 4.2(f).

Aberdeen Permitted Exceptions: Shall mean (i) as of the date hereof, those
matters listed on Exhibit B-5 hereto to which title to the Aberdeen Project may
be subject at the Loan Opening, and (ii) at all times thereafter, such
exceptions covered by (i) along with the liens and security interests created by
the Aberdeen Mortgage or other Loan Documents; statutory liens for ad valorem
taxes, standby fees and other governmental charges which are not yet delinquent
at the time in question or are being contested in accordance with the
requirements of the Loan Documents; rights of tenants under Approved Leases;
other liens and security interests (if any) in favor of Lender or otherwise
approved by Lender; and mechanics’ liens being contested in accordance with the
requirements of the Loan Documents, and such other title exceptions as Lender
may reasonably approve in writing.

Adjusted Base Rate: An interest rate per annum equal to the sum of (a) the Base
Rate, plus (b) the Applicable Margin. Any change in the Adjusted Base Rate shall
be effective immediately from and after a change in the Adjusted Base Rate (or
the Federal Funds Effective Rate, as applicable).

Adjusted LIBOR Rate: For any LIBOR Rate Interest Period, an interest rate per
annum equal to the sum of (i) the rate obtained by dividing (1) the LIBOR Rate
for such LIBOR Rate Interest Period by (2) a percentage equal to one hundred
percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest Period,
and (ii) the Applicable Margin.

Affiliate: With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.

Agreement: This Secured Loan Agreement.

Applicable Margin: Three and three-quarters percent (3.75%).

Applicable Rate: As such term is defined in Section 5.1(a).

 

SECURED LOAN AGREEMENT    Page 2



--------------------------------------------------------------------------------

Appraisal: A MAI certified appraisal of the Projects performed in accordance
with FIRREA and Lender’s appraisal requirements by an appraiser selected and
retained by Lender.

Approved Leases: Shall mean all Leases executed by any Borrower in accordance
with Section 10.1(i) hereof.

Assignments of Rents: One or more assignments of leases and rents made by the
Borrowers in favor of Lender assigning all leases, subleases and other
agreements relating to the use and occupancy of all or any portion of the
Projects, and all present and future leases, rents, issues and profits
therefrom, as the same may be hereafter amended, restated, supplemented or
otherwise modified pursuant to the terms thereof.

Authorized Representative: As such term is defined in Section 16.14.

Available Units: 323.

Bankruptcy Code: As such term is defined in Section 14.1(d).

Base Rate: For any day, a fluctuating interest rate per annum as shall be in
effect from time to time which rate per annum shall at all times be equal to the
greatest of:

 

  (i) the rate of interest established by KeyBank National Association, from
time to time, as its “prime rate,” whether or not publicly announced, which
interest rate may or may not be the lowest rate charged by it for commercial
loans or other extensions of credit;

 

  (ii) the Federal Funds Effective Rate in effect from time to time, determined
one Business Day in arrears, plus 1/2 of 1% per annum; and

 

  (iii) the Daily LIBOR Rate.

Borrowers: CHT Borrower, CHT Holding, Council Bluffs Borrower, Decatur Borrower,
Lima Borrower, Zanesville Borrower and Aberdeen Borrower, jointly and severally,
as applicable.

Breakage Costs: Collectively, (a) the cost to Lender of re-employing funds
bearing interest at an Adjusted LIBOR Rate, incurred (or expected to be
incurred) in connection with (i) any payment of any portion of a Loan bearing
interest at an Adjusted LIBOR Rate prior to the termination of any applicable
LIBOR Rate Interest Period, or (ii) the conversion of an Adjusted LIBOR Rate to
any other applicable interest rate on a date other than the last day of the
relevant interest period, and (b) any amounts payable by a Borrower under any
Interest Rate Agreement in connection with termination of such Agreement.

Business Day: A day of the year on which banks are not required or authorized to
close in Brooklyn, Ohio.

Change of Control: Shall mean an event or series of events by which:

 

  (i) Guarantor fails to own 100% of the indirect ownership of Borrowers;

 

  (ii)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all equity interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
30% or more of the equity interests of Guarantor entitled to vote for members of
the board of directors or equivalent governing body of Guarantor on a
fully-diluted

 

SECURED LOAN AGREEMENT    Page 3



--------------------------------------------------------------------------------

  basis (and taking into account all such securities that such person or group
has the right to acquire pursuant to any option right); provided that,
notwithstanding the above, unexercised warrants with respect to equity interests
of Guarantor shall not be deemed to be ownership of equity interests of
Guarantor unless and until such warrants are exercised; or

 

  (iii) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Guarantor cease to
be composed of individuals (a) who were members of that board or equivalent
governing body on the first day of such period, (b) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (a) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (c) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (a) and (b) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (b) and clause
(c), any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors);

 

  (iv) after giving effect to the applicable event or events, (a) the total
equity, direct or indirect, in any Borrower or Guarantor held by a particular
person exceeds twenty-four percent (24%) of the total equity, direct or
indirect, in Guarantor or such Borrower, as the case may be, and (b) such person
did not hold in excess of twenty-four percent (24%) of the total equity, direct
or indirect, in Guarantor or any Borrower as of the date hereof; or

 

  (v) CNL and its affiliates no longer serve as manager, advisor, or sponsor of
the Borrowers or Guarantor.

CHT Borrower: CHT Partners, LP, a Delaware limited partnership.

CHT Holding: CHT Senior Living Net Lease Holding, LLC, a Delaware limited
liability company.

CNL: CNL Financial Group, Inc., a Delaware corporation.

Consolidated Tangible Net Worth: Shall, as of any applicable date of
determination, for Guarantor and Borrowers on a consolidated basis, an amount
equal to (i) the sum of (a) Shareholder’s Equity of Guarantor and Borrowers as
of such date, plus (b) accumulated depreciation and amortization of Guarantor
and Borrowers, less (ii) the sum (a) Intangible Assets of Guarantor and
Borrowers, plus (b) Intangible Liabilities of Guarantor and Borrowers, all as
determined in accordance with GAAP.

Control: As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

Corporate Operating Account: Shall mean a deposit account in the name of CHT
Borrower maintained by Lender and pledged to Lender as additional collateral for
the Loan.

Council Bluffs Borrower: CHT Council Bluffs IA Senior Living, LLC, a Delaware
limited liability company.

Council Bluffs Mortgage: As such term is defined in Section 4.2(b).

 

SECURED LOAN AGREEMENT    Page 4



--------------------------------------------------------------------------------

Council Bluffs Permitted Exceptions: Shall mean (i) as of the date hereof, those
matters listed on Exhibit B-1 hereto to which title to the Council Bluffs
Project may be subject at the Loan Opening, and (ii) at all times thereafter,
such exceptions covered by (i) along with the liens and security interests
created by the Council Bluffs Mortgage or other Loan Documents; statutory liens
for ad valorem taxes, standby fees and other governmental charges which are not
yet delinquent at the time in question or are being contested in accordance with
the requirements of the Loan Documents; rights of tenants under Approved Leases;
other liens and security interests (if any) in favor of Lender or otherwise
approved by Lender; and mechanics’ liens being contested in accordance with the
requirements of the Loan Documents, and such other title exceptions as Lender
may reasonably approve in writing.

Daily LIBOR Rate: The rate of interest calculated by Lender on a daily basis
equal to the one month rate of interest (rounded upward to the next highest
1/16th of 1%) of the one month London interbank offered rate for deposits in
U.S. Dollars at approximately 11:00 a.m. (London time) on the second preceding
LIBOR Business Day; as determined and adjusted from time to time in Lender’s
sole discretion.

Debt Service Coverage: With respect to the period from the Loan Opening Date
through the applicable date of determination, the ratio of (a) the lesser of
(1) the NOI for such period, and (2) the Lease Income for such period [either
(1) or (2) on an annualized basis if less than 12 months], to (b) the Pro Forma
Debt Service.

Decatur Borrower: CHT Decatur IL Senior Living, LLC, a Delaware limited
liability company.

Decatur Mortgage: As such term is defined in Section 4.2(c).

Decatur Permitted Exceptions: Shall mean (i) as of the date hereof, those
matters listed on Exhibit B-2 hereto to which title to the Decatur Project may
be subject at the Loan Opening, and (ii) at all times thereafter, such
exceptions covered by (i) along with the liens and security interests created by
the Decatur Mortgage or other Loan Documents; statutory liens for ad valorem
taxes, standby fees and other governmental charges which are not yet delinquent
at the time in question or are being contested in accordance with the
requirements of the Loan Documents; rights of tenants under Approved Leases;
other liens and security interests (if any) in favor of Lender or otherwise
approved by Lender; and mechanics’ liens being contested in accordance with the
requirements of the Loan Documents, and such other title exceptions as Lender
may reasonably approve in writing.

Default or default: Any event, circumstance or condition which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

Default Rate: A rate per annum equal to 5% (500 basis points) over the Adjusted
Base Rate.

Environmental Documents: Collectively, the documents listed on Schedule I
attached hereto.

Environmental Proceedings: As such term is defined in Section 3.1(f).

Environmental Report: As such term is defined in Section 8.1(o).

ERISA: The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

Event of Default: As such term is defined in Article 14.

Federal Funds Effective Rate: Shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

SECURED LOAN AGREEMENT    Page 5



--------------------------------------------------------------------------------

Final Maturity Date: The date on which the Note matures, whether by
acceleration, lapse of time or otherwise; provided, that such date shall be the
Original Maturity Date, unless earlier accelerated as permitted herein or in any
other Loan Document.

FIRREA: The Financial Institutions Reform, Recovery And Enforcement Act of 1989,
as amended from time to time.

GAAP: Generally Accepted Accounting Principles.

Governmental Approvals: As such term is defined in Section 3.1(n).

Governmental Authority: Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

Gross Equity Raise: An amount equal to the aggregate amount of equity raised by
Guarantor during the applicable period.

Gross Revenues: For any period, all revenues of Tenant derived from the
operation, use, leasing and occupancy of the Projects during such period;
provided, however, that in no event shall Gross Revenues include (i) any loan
proceeds, (ii) proceeds or payments under insurance policies (except proceeds of
business interruption insurance); (iii) condemnation proceeds; (iv) any security
deposits received from tenants in the Projects, unless and until the same are
applied to rent or other obligations in accordance with the tenant’s lease; or
(v) any other extraordinary items, in Lender’s reasonable discretion.

Guarantor: CNL Healthcare Trust, Inc., a Maryland corporation (f/k/a CNL
Properties Trust, Inc.).

Guaranty: As such term is defined in Section 4.2(g).

Hazardous Material: Means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Project or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority, as any such acts and
laws may be amended, modified or supplemented from time to time.

Improvements: The collective reference to the Council Bluffs Improvements, the
Decatur Improvements, the Lima Improvements, the Zanesville Improvements and the
Aberdeen Improvements.

Including or including: Including but not limited to.

Indemnity: As such term is defined in Section 4.2(h).

Intangible Assets: Shall mean assets that are considered to be “intangible
assets” determined in accordance with GAAP, including, without limitation,
customer lists, goodwill, computer software, copyrights, trade names,
trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

 

SECURED LOAN AGREEMENT    Page 6



--------------------------------------------------------------------------------

Intangible Liabilities: Shall mean liabilities that are considered to be
“intangible liabilities” in accordance with GAAP, including, but not limited to,
guarantees of other persons, outstanding letters of credit, etc.

Interest Rate Protection Product: Shall mean a floating-to-fixed derivative, or
other acceptable “cap” or limitation obtained by a Borrower, at its expense, to
protect such Borrower from increases in the applicable LIBOR Rate, in an amount
approved by Lender.

Interest Rate Agreement: Shall mean the document or instrument evidencing or
creating the Interest Rate Protection Product which shall remain in effect from,
or subsequent to, the Loan Opening Date.

Land: The collective reference to the Council Bluffs Land, the Decatur Land, the
Lima Land, the Zanesville Land and the Aberdeen Land.

Late Charge: As such term is defined in Section 4.6.

Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

Leases: The collective reference to all leases, subleases and occupancy
agreements affecting a Project or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto.

Lease Income: Shall mean all rentals or other income paid to Borrowers under the
Leases between any Borrower and the Tenant in connection with the Projects for
any applicable period, but specifically excluding any reserves, escrows,
security deposits or other deposits, taxes, or reimbursements for amounts paid
by Borrowers on Tenant’s behalf.

Leasing Information: As such term is defined in Section 10.1(n).

LIBOR Adjustment Date: The tenth (10th) day of each calendar month.

LIBOR Business Day: A Business Day on which dealings in U.S. dollars are carried
on in the London Interbank Market.

LIBOR Rate: For any LIBOR Rate Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown by Reuters at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such LIBOR Rate Interest Period with a maturity
approximately equal to such LIBOR Rate Interest Period and in an amount
approximately equal to the amount to which such LIBOR Rate Interest Period
relates, adjusted for reserves and taxes if required by future regulations. If
Reuters no longer reports such rate or Lender determines in good faith that the
rate so reported no longer accurately reflects the rate available to Lender in
the London Interbank Market, Lender may select a replacement index.

LIBOR Rate Interest Period: With respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three or six month(s), to the extent
deposits with such maturity is available to Lender, commencing on a LIBOR
Business Day, as selected by Borrowers provided, however, that (i) any LIBOR
Rate Interest Period which would otherwise end on a day which is not a LIBOR
Business Day shall continue to and end on the next succeeding LIBOR Business
Day, unless the result would be that such LIBOR Rate Interest Period would be
extended to the next succeeding calendar month, in which case such LIBOR Rate
Interest Period shall end on the next preceding LIBOR Business Day, (ii) each
LIBOR Rate Interest Period shall end on the last LIBOR Adjustment Date occurring
prior to the scheduled end of such LIBOR Rate Interest Period, and (iii) any
LIBOR Rate Interest Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such LIBOR Rate
Interest Period would otherwise end shall instead end on the last LIBOR Business
Day of such calendar month.

LIBOR Rate Option: As such term is defined in Section 5.1(b).

 

SECURED LOAN AGREEMENT    Page 7



--------------------------------------------------------------------------------

Lima Borrower: CHT Lima OH Senior Living, LLC, a Delaware limited liability
company.

Lima Mortgage: As such term is defined in Section 4.2(d).

Lima Permitted Exceptions: Shall mean (i) as of the date hereof, those matters
listed on Exhibit B-3 hereto to which title to the Lima Project may be subject
at the Loan Opening, and (ii) at all times thereafter, such exceptions covered
by (i) along with the liens and security interests created by the Lima Mortgage
or other Loan Documents; statutory liens for ad valorem taxes, standby fees and
other governmental charges which are not yet delinquent at the time in question
or are being contested in accordance with the requirements of the Loan
Documents; rights of tenants under Approved Leases; other liens and security
interests (if any) in favor of Lender or otherwise approved by Lender; and
mechanics’ liens being contested in accordance with the requirements of the Loan
Documents, and such other title exceptions as Lender may reasonably approve in
writing.

Loan: As such term is defined in Recital F on page 1 of this Agreement.

Loan Amount: The maximum amount of the Loan as set forth in Section 4.1(a) as
reduced by principal payments, if any, made from time to time.

Loan Documents: The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Loans or any
obligation of payment thereof or performance of Borrowers’ obligations in
connection with the transaction contemplated hereunder and any Interest Rate
Agreements, each as amended from time to time.

Loan Opening Date: The date of this Agreement.

Management Agreement: As such term is defined in Section 8.1(k).

Manager: Primrose Retirement Communities, LLC, a South Dakota limited liability
company.

Material Adverse Change or material adverse change: The business prospects,
operations or financial condition of a person, entity or property has changed in
a manner which could impair the value of Lender’s security for the Loan, prevent
timely repayment of the Loan or otherwise prevent the applicable person or
entity from timely performing any of its material obligations under the Loan
Documents.

Monthly Excess Cash Flow: The amount by which the monthly Lease Income from the
Projects exceeds all amounts due and payable under the Loan Documents for such
month.

Mortgages: The collective reference to the Council Bluffs Mortgage, the Decatur
Mortgage, the Lima Mortgage, the Zanesville Mortgage and the Aberdeen Mortgage.

Net Operating Income or NOI: The difference between (i) the Gross Revenues for
the trailing twelve (12) month period immediately preceding the applicable date
of determination, less (ii) the Operating Expenses for such period.

Note: As such term is defined in Section 4.2(a).

Number of Available Unit Days: Shall mean the product of the Available Units
multiplied by the number of days in the applicable calculation period.

Number of Resident Days: Shall mean the average number of days Available Units
were occupied during the applicable calculation period.

Occupancy: Shall mean the ratio of average Number of Resident Days to average
Number of Available Unit Days.

Opening of the Loan or Loan Opening: The first disbursement of Loan proceeds.

 

SECURED LOAN AGREEMENT    Page 8



--------------------------------------------------------------------------------

Operating Expenses: For any period, the actual costs and expenses of owning,
operating, managing and maintaining the Projects during such period incurred by
Borrower or Tenant, including, (i) a $350 per unit annual replacement reserve,
and (ii) a management fee in an amount equal to the greater of (a) five percent
(5%), and (b) the actual management expense for the applicable period.

Operating Statement: As such term is defined in Section 10.1(m).

Original Maturity Date: The earlier to occur of (i) the date on which the Loan
is repaid through a Lender-arranged FLHMC, FNMA or FHA financing, and
(ii) December 19, 2013.

Permitted Exceptions: The collective reference to the Council Bluffs Permitted
Exceptions, the Decatur Permitted Exceptions, the Lima Permitted Exceptions, the
Zanesville Permitted Exceptions and the Aberdeen Permitted Exceptions.

Pro Forma Debt Service: The total annual installments of principal and interest
that would be required for the Loan calculated based upon a twenty-five
(25) year amortization schedule and a per annum interest rate equal to the
greater of (i) Applicable Rate, (ii) five and three-quarters percent (5.75%),
and (iii) the yield per annum as of the date of such calculation on U.S.
Treasury securities selected in good faith by Lender, maturing approximately
seven (7) years after the date of calculation, plus two and one-half percent
(2.50%).

Project(s): Shall mean, individually or collectively as applicable, any of the
Council Bluffs Project, the Decatur Project, the Lima Project, the Zanesville
Project and/or the Aberdeen Project.

Project Operating Account(s): As such term is defined in Section 4.1(d).

Reserve Percentage: For any LIBOR Rate Interest Period, that percentage which is
specified three (3) Business Days before the first day of such LIBOR Rate
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.

Shareholders’ Equity: Shall mean, as of any applicable date of determination,
the consolidated shareholders’ equity of Guarantor and Borrowers determined in
accordance with GAAP.

State: The State of Ohio.

Tenant: TSMM Management, LLC, a South Dakota limited liability company, an
Affiliate of Manager.

Title Insurer: Fidelity National Title-National Title Services, or such other
title insurance company licensed in the State as may be approved in writing by
Lender.

Title Policies: As such term is defined in Section 8.1(a).

Transfer: As such term is defined in Section 12.2.

Zanesville Borrower: CHT Zanesville OH Senior Living, LLC, a Delaware limited
liability company.

Zanesville Mortgage: As such term is defined in Section 4.2(e).

Zanesville Permitted Exceptions: Shall mean (i) as of the date hereof, those
matters listed on Exhibit B-4 hereto to which title to the Zanesville Project
may be subject at the Loan Opening, and (ii) at all times

 

SECURED LOAN AGREEMENT    Page 9



--------------------------------------------------------------------------------

thereafter, such exceptions covered by (i) along with the liens and security
interests created by the Zanesville Mortgage or other Loan Documents; statutory
liens for ad valorem taxes, standby fees and other governmental charges which
are not yet delinquent at the time in question or are being contested in
accordance with the requirements of the Loan Documents; rights of tenants under
Approved Leases; other liens and security interests (if any) in favor of Lender
or otherwise approved by Lender; and mechanics’ liens being contested in
accordance with the requirements of the Loan Documents, and such other title
exceptions as Lender may reasonably approve in writing.

 

  2.2 Other Definitional Provisions.

All terms defined in this Agreement shall have the same meanings when used in
the Note, Mortgages, any other Loan Documents, or any certificate or other
document made or delivered pursuant hereto. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement.

ARTICLE 3

BORROWERS’ REPRESENTATIONS AND WARRANTIES

 

  3.1 Representations and Warranties.

To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrowers hereby represent and warrant to Lender as follows:

(a) Council Bluffs Borrower has good and marketable fee simple title in the
Council Bluffs Project, subject only to the Council Bluffs Permitted Exceptions.

(b) Decatur Borrower has good and marketable fee simple title in the Decatur
Project, subject only to the Decatur Permitted Exceptions.

(c) Lima Borrower has good and marketable fee simple title in the Lima Project,
subject only to the Lima Permitted Exceptions.

(d) Zanesville Borrower has good and marketable fee simple title in the
Zanesville Project, subject only to the Zanesville Permitted Exceptions.

(e) Aberdeen Borrower has good and marketable fee simple title in the Aberdeen
Project, subject only to the Aberdeen Permitted Exceptions.

(f) No litigation or proceedings are pending, or to the best of Borrowers’
knowledge threatened, against any Borrower or Guarantor, which could, if
adversely determined, cause a Material Adverse Change with respect to any
Borrower, Guarantor or the Project. To the best of Borrowers’ knowledge, there
are no pending environmental proceedings, whether civil (including actions by
private parties), criminal, or administrative proceedings, relating to the
Project (collectively, “Environmental Proceedings”), and Borrowers have no
knowledge of any threatened Environmental Proceedings or any facts or
circumstances which may give rise to any future Environmental Proceedings.

(g) Each Borrower (other than CHT Borrower) is a duly organized and validly
existing Delaware limited liability company and has full power and authority to
execute, deliver and perform all Loan Documents to which such Borrower is a
party, and such execution, delivery and performance have been duly authorized by
all requisite action on the part of such Borrower.

(h) CHT Borrower is a duly organized and validly existing Delaware limited
partnership and has full power and authority to execute, deliver and perform all
Loan Documents to which CHT Borrower is a party, and such execution, delivery
and performance have been duly authorized by all requisite action on the part of
CHT Borrower.

 

SECURED LOAN AGREEMENT    Page 10



--------------------------------------------------------------------------------

(i) Guarantor is a duly organized and validly existing Maryland corporation and
has full power and authority to execute, deliver and perform all Loan Documents
to which such person is a party, and such execution, delivery and performance
have been duly authorized by all requisite action on the part of such person.

(j) No consent, approval or authorization of or declaration, registration or
filing with any Governmental Authority or nongovernmental person or entity,
including any creditor, partner or member of any Borrower or Guarantor, is
required in connection with the execution, delivery and performance of this
Agreement or any of the Loan Documents other than the recordation of the
Mortgages, the Assignments of Rents and UCC-1 Financing Statements, except for
such consents, approvals or authorizations of or declarations or filings with
any Governmental Authority or non-governmental person or entity where the
failure to so obtain would not have an adverse effect on any Borrower or
Guarantor or which have been obtained as of any date on which this
representation is made or remade.

(k) The execution, delivery and performance of this Agreement, the execution and
payment of the Note and the granting of the Mortgages and other security
interests under the other Loan Documents have not constituted and will not
constitute, upon the giving of notice or lapse of time or both, a breach or
default under any other agreement to which any Borrower or Guarantor is a party
or may be bound or affected, or a violation of any law or court order which may
affect any Project, any part thereof, any interest therein, or the use thereof.

(l) There is no default under this Agreement or the other Loan Documents, nor
any condition which, after notice or the passage of time or both, would
constitute a default or an Event of Default under said documents.

(m) (i) No condemnation of any portion of any Project, (ii) no condemnation or
relocation of any roadways abutting any Project, and (iii) no proceeding to deny
access to any Project from any point or planned point of access to such Project,
has commenced or, to the best of Borrowers’ knowledge, is contemplated by any
Governmental Authority.

(n) To the best of Borrowers’ knowledge, the use of each Project does not
violate (i) any Laws (including subdivision, zoning, building, environmental
protection and wetland protection Laws), or (ii) any building permits,
restrictions of record, or agreements affecting such Project or any part
thereof. To the best knowledge of Borrowers, no Project violates (i) any Laws
(including subdivision, zoning, building, environmental protection and wetland
protection Laws), or (ii) any building permits, restrictions of record, or
agreements affecting such Project or any part thereof. To the best of Borrowers’
knowledge, neither the zoning authorizations, approvals or variances nor any
other right to own or to use any Project is to any extent dependent upon or
related to any real estate other than the Land applicable to such Project. All
consents, licenses and permits and all other authorizations or approvals
(collectively, “Governmental Approvals”) required for the ownership and use of
each Project have been obtained and remain in full force and effect.

(o) To the best of Borrowers’ knowledge, each Project has adequate water, gas
and electrical supply, storm and sanitary sewerage facilities, other required
public utilities, fire and police protection, and means of access between such
Project and public highways; to the best of Borrowers’ knowledge, none of the
foregoing will be foreseeably delayed or impeded by virtue of any requirements
under any applicable Laws.

(p) No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan to be disbursed hereunder.

(q) All financial statements and other information previously furnished by any
Borrower or Guarantor to Lender in connection with the Loan are true, complete
and correct and fairly present the financial conditions of the subjects thereof
as of the respective dates thereof and do not fail to state any material fact
necessary to make such statements or information not misleading, and no Material
Adverse Change with respect to any Borrower or Guarantor has occurred since the
respective dates of such statements and information. None of any Borrower, nor
Guarantor has any material liability, contingent or otherwise, not disclosed in
such financial statements.

 

SECURED LOAN AGREEMENT    Page 11



--------------------------------------------------------------------------------

(r) As of the date hereof and except as disclosed in the Environmental Report,
(i) each Project is in a clean, safe and healthful condition, and, except for
materials used in the ordinary course of construction, maintenance and operation
of such Project, is free of all Hazardous Material and is in compliance with all
applicable Laws; (ii) none of the Borrowers nor, to the best knowledge of
Borrowers, any other person or entity, has ever caused or permitted any
Hazardous Material to be placed, held, located or disposed of on, under, at or
in a manner to affect any Project in violation of any applicable Laws, or any
part thereof, and no Project has ever been used (whether by any Borrower or, to
the best knowledge of Borrowers, by any other person or entity) for any
activities involving, directly or indirectly, the use, generation, treatment,
storage, transportation, or disposal of any Hazardous Material in violation of
any applicable Laws; (iii) no Project, nor any Borrower is subject to any
existing, pending, or, to the best of Borrowers’ knowledge, threatened
investigation or inquiry by any Governmental Authority, and no Project is
subject to any remedial obligations under any applicable Laws pertaining to
health or the environment; and (iv) to the best of Borrowers’ knowledge, there
are no underground tanks, vessels, or similar facilities for the storage,
containment or accumulation of Hazardous Materials of any sort on, under or
affecting any Project.

(s) Each Project is taxed separately without regard to any other property and
for all purposes the Project may be mortgaged, conveyed and otherwise dealt with
as an independent parcel.

(t) None of the Borrowers nor their respective agents have entered into any
Leases, subleases or other arrangements for occupancy of space within each
Project other than the Leases set forth on the rent roll delivered to Lender in
connection herewith.

(u) Except as set forth on the applicable survey delivered to Lender for each
Project, no portion of the Improvements encroaches upon any property line,
building line, setback line, side yard line or any recorded or visible easement
(or other easement of which any Borrower is aware or has reason to believe may
exist) with respect to such Project.

(v) The Loan is not being made for the purpose of purchasing or carrying “margin
stock” within the meaning of Regulation T, U or X issued by the Board of
Governors of the Federal Reserve System, and each Borrower agrees to execute all
instruments necessary to comply with all the requirements of Regulation U of the
Federal Reserve System.

(w) No Borrower is a party in interest to any plan defined or regulated under
ERISA, and none of the assets of the Borrowers are “plan assets” of any employee
benefit plan covered by ERISA or Section 4975 of the Internal Revenue Code.

(x) No Borrower is a “foreign person” within the meaning of Section 1445 or 7701
of the Internal Revenue Code.

(y) No Borrower uses any trade name other than its actual name set forth herein.
The principal place of business of Borrower is as stated in Article 17.

(z) Each Borrower’s place of organization is the State of Delaware.

(aa) All statements set forth in the Recitals are true and correct.

(bb) No Borrower nor Guarantor is (or will be) a person with whom Lender is
restricted from doing business under OFAC (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 23, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons. In addition, each Borrower hereby agrees to provide Lender with any
additional information that Lender deems necessary from time to time in order to
ensure compliance with all applicable Laws concerning money laundering and
similar activities.

 

SECURED LOAN AGREEMENT    Page 12



--------------------------------------------------------------------------------

  3.2 Survival of Representations and Warranties.

Each Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Opening and, except for matters which have been disclosed by
Borrowers and approved by Lender in writing, at all times thereafter. It shall
be a condition precedent to the Loan Opening that each of said representations
and warranties is true and correct as of the date thereof.

ARTICLE 4

LOAN AND LOAN DOCUMENTS

 

  4.1 Agreement to Borrow and Lend; Lender’s Obligation to Disburse.

Subject to the terms, provisions and conditions of this Agreement and the other
Loan Documents, Borrowers agree to borrow from Lender and Lender agrees to lend
to Borrowers the Loan, for the purposes and subject to all of the terms,
provisions and conditions contained in this Agreement. If Lender consists of
more than one party, the obligations of each such party with respect to the
amount it has agreed to loan to Borrowers shall be several (and not joint and
several) and shall be limited to its proportionate share of the Loan and of each
advance.

(a) The maximum aggregate amount of the Loan shall not exceed the lesser of
(i) Forty-Nine Million Six Hundred Eighty-Seven Thousand and No/100 Dollars
($49,687,000.00), (ii) seventy-five percent (75%) of the “leased fee” value of
the Projects as determined in the Appraisal, and (iii) seventy-five percent
(75%) of the aggregate costs of the Project as set forth in the purchase and
sale agreement delivered to Lender as a condition precedent to the closing of
the Loan. The Loan will be funded in a single lump sum advance on the Loan
Opening Date. The Loan is non-revolving, and amounts repaid hereunder shall not
be available for further borrowing hereunder.

(b) Lender agrees, upon Borrowers’ compliance with and satisfaction of all
conditions precedent to the Loan Opening and provided no Material Adverse Change
has occurred with respect to any Borrower, Guarantor or the Project and no
default or Event of Default has occurred and is continuing hereunder, to open
the Loan.

(c) To the extent that Lender may have acquiesced in noncompliance with any
requirements precedent to the Opening of the Loan or precedent to the subsequent
disbursement of the proceeds of the Loan, such acquiescence shall not constitute
a waiver by Lender, and Lender may at any time after such acquiescence require
Borrowers to comply with all such requirements.

(d) Borrowers shall open one deposit account for each Project with Lender (each
such account, a “Project Operating Account” and collectively, the “Project
Operating Accounts”). All cash flow from each Project received by Borrowers,
including, without limitation, the Lease Income, shall be deposited in the
applicable Project Operating Account, but may be swept into the Corporate
Operating Account. All such cash flow shall be available for payment of debt
service on the Loan, and Lender is authorized to pay principal or interest due
upon the Note as well as real estate taxes when and as the same shall become due
by debiting funds on deposit in the Project Operating Accounts and/or the
Corporate Operating Account. Unless an Event of Default shall exist, Borrowers
shall have access to and may use any or all Monthly Excess Cash Flow then held
in the Project Operating Accounts and/or the Corporate Operating Account for any
lawful purpose which shall include, without limitation, payment of the operating
expenses for the Projects, dividends, distributions or any other costs or
expenses of Borrowers or Guarantors.

 

  4.2 Loan Documents.

Each Borrower agrees that it will, on or before the Loan Opening Date, execute
and deliver or cause to be executed and delivered to Lender the following
documents in form and substance acceptable to Lender:

(a) A promissory note (the “Note”), in the maximum amount of the Loan, executed
by Borrowers and payable to the order of Lender, evidencing the Loan.

 

SECURED LOAN AGREEMENT    Page 13



--------------------------------------------------------------------------------

(b) A mortgage, assignment of rents, security agreement and fixture filing (the
“Council Bluffs Mortgage”), executed by Council Bluffs Borrower for the benefit
of Lender securing this Agreement, the Note, and all obligations of Borrowers in
connection with the Loan, granting a first priority lien on Council Bluffs
Borrower’s fee simple interest in the Council Bluffs Project, subject only to
the Council Bluffs Permitted Exceptions.

(c) A mortgage, assignment of rents, security agreement and fixture filing (the
“Decatur Mortgage”), executed by Decatur Borrower for the benefit of Lender
securing this Agreement, the Note, and all obligations of Borrowers in
connection with the Loan, granting a first priority lien on Decatur Borrower’s
fee simple interest in the Decatur Project, subject only to the Decatur
Permitted Exceptions.

(d) An open-end mortgage, assignment of rents, security agreement and fixture
filing (the “Lima Mortgage”), executed by Lima Borrower for the benefit of
Lender securing this Agreement, the Note, and all obligations of Borrowers in
connection with the Loan, granting a first priority lien on Lima Borrower’s fee
simple interest in the Lima Project, subject only to the Lima Permitted
Exceptions.

(e) An open-end mortgage, assignment of rents, security agreement and fixture
filing (the “Zanesville Mortgage”), executed by Zanesville Borrower for the
benefit of Lender securing this Agreement, the Note, and all obligations of
Borrowers in connection with the Loan, granting a first priority lien on
Zanesville Borrower’s fee simple interest in the Zanesville Project, subject
only to the Zanesville Permitted Exceptions.

(f) A mortgage – one hundred eighty day redemption mortgage – collateral real
estate mortgage, assignment of rents, security agreement and fixture filing (the
“Aberdeen Mortgage”), executed by Aberdeen Borrower for the benefit of Lender
securing this Agreement, the Note, and all obligations of Borrowers in
connection with the Loan, granting a first priority lien on Aberdeen Borrower’s
fee simple interest in the Aberdeen Project, subject only to the Aberdeen
Permitted Exceptions.

(g) A payment guaranty ( the “Guaranty”) executed by Guarantor and pursuant to
which the Guarantor guarantees payment in full of the Loan in accordance with
the Loan Documents.

(h) An environmental indemnity (“Indemnity”) from Borrowers and Guarantor
indemnifying Lender with regard to all matters related to Hazardous Materials
and other environmental matters.

(i) The Assignments of Rents.

(j) An assignment of the Corporate Operating Account in favor of Lender executed
by CHT Borrower.

(k) Such UCC financing statements as Lender’s counsel determines are advisable
or necessary to perfect or notify third parties of the security interests
intended to be created by the Loan Documents.

(l) Such other documents, instruments or certificates as Lender and its counsel
may reasonably require, including such documents as Lender in its sole
discretion deems necessary or appropriate to effectuate the terms and conditions
of this Agreement and the Loan Documents, and to comply with the laws of the
State.

 

  4.3 Term of the Loan.

Unless the Loan is otherwise earlier accelerated as permitted herein or under
any other Loan Document, all principal, interest and other sums due under the
Loan Documents shall be due and payable in full on the Original Maturity Date.
The terms and provisions of this Section 4.3 shall not constitute a waiver of
the requirement that any modification of the Note or any of the Loan Documents
shall require the express written approval of Lender, no such approval (either
expressed or implied) having been given as of the date hereof (other than as
expressly set forth herein).

 

SECURED LOAN AGREEMENT    Page 14



--------------------------------------------------------------------------------

  4.4 Prepayments.

Borrowers shall have the right to make prepayments of the Loan, in whole or in
part, without prepayment penalty other than any Breakage Costs which may be due,
upon not less than seven (7) days’ prior written notice to Lender. No prepayment
of all or part of the Loan shall be permitted unless same is made together with
the payment of all interest accrued on the Loan through the date of prepayment
and an amount equal to all Breakage Costs and attorneys’ fees and disbursements
incurred by Lender as a result of the prepayment.

 

  4.5 Required Principal Payments.

The aggregate outstanding balance of the Loan plus all accrued but unpaid
interest shall be due and payable in full on the Final Maturity Date.

 

  4.6 Late Charge.

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid more than ten (10) days after the date said amount was due and payable
shall incur a fee (the “Late Charge”) of four percent (4%) of said amount, which
payment shall be in addition to all of Lender’s other rights and remedies under
the Loan Documents, provided that no Late Charge shall apply to the final
payment of principal on the Final Maturity Date.

ARTICLE 5

INTEREST

 

  5.1 Interest Rate.

(a) The Loan will bear interest at the Applicable Rate, unless the Default Rate
is applicable. The Adjusted Base Rate shall be the “Applicable Rate”, except
that the Adjusted LIBOR Rate shall be the “Applicable Rate” with respect to
portions of the Loan as to which a LIBOR Rate Option is then in effect. For the
initial disbursement of the Loan, Borrowers shall deliver to Lender irrevocable
notice (which may be (i) verbal notice provided that Borrowers deliver to Lender
facsimile confirmation within twenty four (24) hours of such verbal notice or
(ii) electronic mail notice within twenty four (24) hours of such verbal notice)
by (x) if such disbursement is to bear interest at the Adjusted Base Rate, not
later than 11:00 a.m. Cleveland, Ohio, time on the second Business Day prior to
the desired date of disbursement and (y) if such disbursement is to bear
interest at an Adjusted LIBOR Rate, not later than 11:00 a.m. Cleveland, Ohio,
time on the third LIBOR Business Day prior to the desired date of disbursement.
Borrowers shall pay interest in arrears on the tenth (10th) day of every
calendar month in the amount of all interest accrued and unpaid. All payments
(whether of principal or of interest) shall be deemed credited to Borrowers’
account only if received by 12:00 noon Cleveland, Ohio, time on a Business Day;
otherwise, such payment shall be deemed received on the next Business Day.

(b) Provided that no Event of Default exists, Borrowers shall have the option
(the “LIBOR Rate Option”) to elect from time to time in the manner and subject
to the conditions hereinafter set forth an Adjusted LIBOR Rate as the Applicable
Rate for all or any portion of the Loan which would otherwise bear interest at
the Adjusted Base Rate, pursuant to the LIBOR Election Notice attached hereto as
Exhibit F.

(c) The only manner in which Borrowers may exercise the LIBOR Rate Option is by
giving Lender irrevocable notice (which may be verbal notice provided that
Borrowers deliver to Lender facsimile or electronic mail confirmation within
twenty-four (24) hours) of such exercise not later than 11:00 a.m. Cleveland,
Ohio, time on the second LIBOR Business Day prior to the proposed commencement
of the relevant LIBOR Rate Interest Period, which written notice shall specify:
(i) the portion of the Loan with respect to which Borrowers are electing the
LIBOR Rate Option, (ii) the LIBOR Business Day upon which the applicable LIBOR
Rate Interest Period is to commence and (iii) the duration of the applicable
LIBOR Rate Interest Period. The Applicable Rate for any portion of the Loan with
respect to which Borrower has elected the LIBOR Rate Option shall revert to the
Adjusted Base Rate as of the last day of the LIBOR Rate Interest Period
applicable thereto (unless Borrowers again exercise the LIBOR Rate Option for
such portion of the Loan). Lender shall be under no duty to notify Borrowers
that the Applicable Rate on any portion of the Loan is about to revert from an
Adjusted LIBOR Rate to the Adjusted

 

SECURED LOAN AGREEMENT    Page 15



--------------------------------------------------------------------------------

Base Rate. The LIBOR Rate Option may be exercised by Borrowers only with respect
to any portion of the Loan equal to or in excess of $1,000,000.00. At no time
may there be more than one (1) LIBOR Rate Interest Period in effect with respect
to the Loan. Notwithstanding the foregoing, if Borrower shall elect a LIBOR Rate
Option, only so much of the outstanding principal amount of the Loan as would
not become due and payable during the applicable LIBOR Rate Interest Period
shall accrue interest at the Adjusted LIBOR Rate and the remaining principal
balance shall accrue interest at the Adjusted Base Rate.

(d) If Lender reasonably determines (which determination shall be conclusive and
binding upon Borrowers, provided that it is reasonably determined and absent
manifest error) (i) that Dollar deposits in an amount approximately equal to the
portion of the Loan for which Borrowers have exercised the LIBOR Rate Option for
the designated LIBOR Rate Interest Period are not generally available at such
time in the London interbank market for deposits in Dollars, (ii) that the rate
at which such deposits are being offered will not adequately and fairly reflect
the cost to Lender of maintaining a LIBOR Rate on such portion of the Loan or of
funding the same for such LIBOR Rate Interest Period due to circumstances
affecting the London interbank market generally, (iii) that reasonable means do
not exist for ascertaining a LIBOR Rate, or (iv) that an Adjusted LIBOR Rate
would be in excess of the maximum interest rate which Borrowers may by law pay,
then, in any such event, Lender shall so notify Borrowers and all portions of
the Loan bearing interest at an Adjusted LIBOR Rate that are so affected shall,
as of the date of such notification with respect to an event described in clause
(ii) or (iv) above, or as of the expiration of the applicable LIBOR Rate
Interest Period with respect to an event described in clause (i) or (iii) above,
bear interest at the Adjusted Base Rate until such time as the situations
described above are no longer in effect or can be avoided by Borrowers
exercising a LIBOR Rate Option for a different LIBOR Rate Interest Period.

(e) Interest at the Applicable Rate (or Default Rate) shall be calculated for
the actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.

(f) Borrowers shall pay all Breakage Costs incurred from time to time by Lender
upon demand.

(g) If the introduction of or any change in any Law, regulation or treaty, or in
the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof, shall make it unlawful for Lender to
maintain the Applicable Rate at an Adjusted LIBOR Rate with respect to the Loan
or any portion thereof, or to fund the Loan or any portion thereof in Dollars in
the London interbank market, or to give effect to its obligations regarding the
LIBOR Rate Option as contemplated by the Loan Documents, then (1) Lender shall
notify Borrowers that Lender is no longer able to maintain the Applicable Rate
at an Adjusted LIBOR Rate, (2) the LIBOR Rate Option shall immediately
terminate, (3) the Applicable Rate for any portion of the Loan for which the
Applicable Rate is then an Adjusted LIBOR Rate shall automatically be converted
to the Adjusted Base Rate, and (4) Borrower shall pay to Lender the amount of
Breakage Costs (if any) incurred in connection with such conversion. Thereafter,
Borrowers shall not be entitled to exercise the LIBOR Rate Option until such
time as the situation described herein is no longer in effect or can be avoided
by Borrowers exercising a LIBOR Rate Option for a LIBOR Rate Interest Period.

(h) The Loan shall bear interest at the Default Rate at any time at which an
Event of Default shall exist.

 

  5.2 Interest Rate Agreement.

(a) Any indebtedness incurred pursuant to an Interest Rate Agreement entered
into by Borrowers (or any one of them) and Lender shall constitute indebtedness
evidenced by the Note and secured by the Mortgages and the other Loan Documents
to the same extent and effect as if the terms and provisions of such Interest
Rate Agreement were set forth herein, whether or not the aggregate of such
indebtedness, together with the disbursements made by Lender of the proceeds of
the Loan, shall exceed the face amount of the Note.

(b) Borrowers hereby collaterally assigns to Lender for the benefit of Lender
any and all Interest Rate Protection Products purchased or to be purchased by
Borrowers (or any one of them) in connection with the Loan, as additional
security for the Loan, and agrees to provide Lender with any additional
documentation

 

SECURED LOAN AGREEMENT    Page 16



--------------------------------------------------------------------------------

requested by Lender in order to confirm or perfect such security interest during
the term of the Loan. If any Borrower obtains an Interest Rate Protection
Product from a party other than Lender, such Borrower shall deliver to Lender
such third party’s consent to such collateral assignment. No Interest Rate
Protection Product purchased from a third party may be secured by an interest in
any Borrower or any Project.

ARTICLE 6

COSTS OF MAINTAINING LOAN

 

  6.1 Increased Costs and Capital Adequacy.

(a) Borrowers recognize that the cost to Lender of maintaining the Loan or any
portion thereof may fluctuate and, Borrowers agree to pay Lender additional
amounts to compensate Lender for any increase in its actual costs incurred in
maintaining the Loan or any portion thereof outstanding or for the reduction of
any amounts received or receivable from Borrowers as a result of:

(i) any change after the date hereof in any applicable Law, regulation or
treaty, or in the interpretation or administration thereof, or by any domestic
or foreign court, (A) changing the basis of taxation of payments under this
Agreement to Lender (other than taxes imposed on all or any portion of the
overall net income or receipts of Lender), or (B) imposing, modifying or
applying any reserve, special deposit or similar requirement against assets of,
deposits with or for the account of, credit extended by, or any other
acquisition of funds for loans by Lender (which includes the Loan or any
applicable portion thereof), or (C) imposing on Lender, or the London interbank
market generally, any other condition affecting the Loan, provided that the
result of the foregoing is to increase the cost to Lender of maintaining the
Loan or any portion thereof or to reduce the amount of any sum received or
receivable from Borrowers by Lender under the Loan Documents; or

(ii) the maintenance by Lender of reserves in accordance with reserve
requirements promulgated by the Board of Governors of the Federal Reserve System
of the United States with respect to “Eurocurrency Liabilities” of a similar
term to that of the applicable portion of the Loan (without duplication for
reserves already accounted for in the calculation of a LIBOR Rate pursuant to
the terms hereof).

(b) If the application of any Law, rule, regulation or guideline adopted or
arising out of the July, 1988 report of the Basle Committee on Banking
Regulations and Supervisory Practices entitled “International Convergence of
Capital Measurement and Capital Standards”, or the adoption after the date
hereof of any other Law, rule, regulation or guideline regarding capital
adequacy, or any change after the date hereof in any of the foregoing, or in the
interpretation or administration thereof by any domestic or foreign Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender, with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has the effect of reducing the
rate of return on Lender’s capital to a level below that which Lender would have
achieved but for such application, adoption, change or compliance (taking into
consideration the policies of Lender with respect to capital adequacy), then,
from time to time Borrowers shall pay to Lender such additional amounts as will
compensate Lender for such reduction with respect to any portion of the Loan
outstanding.

(c) Any amount payable by Borrowers under subsection (a) or subsection (b) of
this Section 6.1 shall be paid within five (5) days of receipt by Borrowers of a
certificate signed by an authorized officer of Lender setting forth the amount
due and the basis for the determination of such amount, which statement shall be
conclusive and binding upon Borrowers, absent manifest error. Failure on the
part of Lender to demand payment from Borrowers for any such amount attributable
to any particular period shall not constitute a waiver of Lender’s right to
demand payment of such amount for any subsequent or prior period. Lender shall
use reasonable efforts to deliver to Borrowers prompt notice of any event
described in subsection (a) or (b) above, of the amount of the reserve and
capital adequacy payments resulting therefrom and the reasons therefor and of
the basis of calculation of such amount; provided, however, that any failure by
Lender to so notify Borrowers shall not affect Borrowers’ obligation to pay the
reserve and capital adequacy payment resulting therefrom.

 

SECURED LOAN AGREEMENT    Page 17



--------------------------------------------------------------------------------

  6.2 Borrower Withholding.

If by reason of a change in any applicable Laws occurring after the date hereof,
any Borrower is required by Law to make any deduction or withholding in respect
of any taxes (other than taxes imposed on or measured by the net income of
Lender or any franchise tax imposed on Lender), duties or other charges from any
payment due under the Note, the sums due from such Borrower in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Lender receives and retains a net sum
equal to the sum which it would have received had no such deduction or
withholding been required to be made.

ARTICLE 7

LOAN EXPENSE AND ADVANCES

 

  7.1 Loan and Administration Expenses.

Each Borrower unconditionally agrees to pay all reasonable expenses of the Loan,
including all amounts payable pursuant to Sections 7.2 and 7.3 and any and all
other fees owing to Lender pursuant to the Loan Documents, and also including,
without limiting the generality of the foregoing, all recording, filing and
registration fees and charges, mortgage or documentary taxes, all insurance
premiums, title insurance premiums and other charges of each Title Insurer,
printing and photocopying expenses, survey fees and charges, cost of certified
copies of instruments, cost of premiums on surety company bonds and the Title
Policies, at the promulgated rates, if applicable, charges of a Title Insurer or
other escrowee for administering disbursements, all fees and costs of Lender’s
Environmental Report, all appraisal fees, insurance consultant’s fees, travel
related expenses and all costs and expenses incurred by Lender in connection
with the determination of whether or not Borrowers have performed the
obligations undertaken by Borrowers hereunder or have satisfied any conditions
precedent to the obligations of Lender hereunder and, if any default or Event of
Default occurs hereunder or under any of the Loan Documents or if the Loan or
the Note or any portion thereof is not paid in full when and as due, all costs
and expenses of Lender (including, without limitation, court costs and counsel’s
fees and disbursements) incurred in attempting to enforce payment of the Loan
and expenses of Lender incurred (including court costs and counsel’s fees and
disbursements) in attempting to realize, while a default or Event of Default
exists, on any security or incurred in connection with the sale or disposition
(or preparation for sale or disposition) of any security for the Loan. Each
Borrower agrees to pay all brokerage, finder or similar fees or commissions
payable in connection with the transactions contemplated hereby and shall
indemnify and hold Lender harmless against all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) arising in relation
to any claim by broker, finder or similar person.

 

  7.2 Lender’s Attorneys’ Fees and Disbursements.

Borrowers agree to pay Lender’s reasonable attorneys’ fees and disbursements
incurred in connection with the Loan, including (i) the preparation of this
Agreement, any intercreditor agreements and the other Loan Documents and the
preparation of the closing binders, (ii) the disbursement, syndication,
amendment and administration of the Loan and (iii) the enforcement of the terms
of this Agreement and the other Loan Documents.

 

  7.3 Time of Payment of Fees and Expenses.

Borrowers shall pay all expenses and fees incurred as of the Loan Opening on the
Loan Opening Date (unless sooner required herein). At the time of the Opening of
the Loan, Lender may pay from the proceeds of the initial disbursement of the
Loan all Loan expenses. Lender is hereby authorized, without any specific
request or direction by Borrowers, to make disbursements from time to time in
payment of or to reimburse Lender for all reasonable Loan expenses and fees.

 

  7.4 Expenses and Advances Secured by Loan Documents.

Any and all advances or payments made by Lender under this Article 7 from time
to time, and any amounts expended by Lender pursuant to this Agreement, shall,
as and when advanced or incurred, constitute additional indebtedness evidenced
by the Note and secured by the Mortgage and the other Loan Documents.

 

SECURED LOAN AGREEMENT    Page 18



--------------------------------------------------------------------------------

  7.5 Right of Lender to Make Advances to Cure Borrowers’ Defaults.

In the event that any Borrower fails to perform any of such Borrower’s
covenants, agreements or obligations contained in this Agreement or any of the
other Loan Documents (after the expiration of applicable grace periods, except
in the event of an emergency or other exigent circumstances), Lender may (but
shall not be required to) perform any of such covenants, agreements and
obligations, and any amounts expended by Lender in so doing and shall constitute
additional indebtedness evidenced by the Note and secured by the Mortgages and
the other Loan Documents and shall bear interest at the Default Rate.

ARTICLE 8

REQUIREMENTS PRECEDENT

TO THE OPENING OF THE LOAN AND ANY SUBSEQUENT DISBURSEMENT

 

  8.1 Conditions Precedent to Closing and Opening of the Loan.

Borrowers agree that Lender’s obligation to open the Loan is conditioned upon
Borrowers’ performance and satisfaction of the following conditions precedent in
form and substance satisfactory to Lender in its reasonable discretion:

(a) Borrowers shall have furnished to Lender a ALTA Mortgagee Title Insurance
Policy, issued by the Title Insurer in the maximum amount of the Loan, insuring
the lien of each Mortgage as a valid first, prior and paramount lien upon the
applicable Project and all appurtenant easements, and subject to no exceptions
other than the applicable Permitted Exceptions (the “Title Policies”). The Title
Policy shall satisfy the requirements of Exhibit C attached hereto and made a
part hereof;

(b) Borrowers shall have furnished an ALTA plat of survey of each Project
prepared and certified by a surveyor licensed in the State in which the
respective Land is located and otherwise satisfactory to Lender, in triplicate,
showing, through the use of course bearings and distances, (i) all foundations
of the Improvements in place; (ii) the dimensions and locations of all easements
and roads or rights of way and setback lines, if any, affecting each Project, or
required by subsection (i) of this Section and that the same are unobstructed;
(iii) the dimensions, boundaries and square footage of the applicable
Improvements, if any; (iv) that all foundations and other structures are within
the lot lines and in compliance with any restrictions of record or ordinances
relating to the location thereof; (v) the dimensions of all buildings and
improvements, if any, and distance of such buildings and improvements from the
lot lines; (vi) no encroachments by any improvements located on adjoining
property, except as approved by Lender; (vii) whether or not the applicable
Project is located within a flood plain or flood hazard area; (viii) the
location of adjoining streets and utilities and the distance and name of the
nearest intersecting streets; (ix) the dimensions and locations of all exterior
parking areas, if any; and (x) such additional information which may be required
by Lender. Each such survey shall be dated no earlier than ninety (90) days
prior to the Loan Opening, shall be made (and certified to have been made) as
set forth in Exhibit D attached hereto and made a part hereof. Such survey shall
include the legal description of the applicable Land;

(c) Borrowers shall have furnished to Lender prior to the Loan Opening Date
satisfactory evidence that insurance coverages are in effect with respect to
each Project and Borrowers, in accordance with the Insurance Requirements
attached hereto as Exhibit E, for which the premiums have been fully prepaid
with endorsements satisfactory to Lender.

(d) Borrowers shall have furnished evidence that no litigation or proceedings
shall be pending or, to the best of Borrowers’ knowledge, threatened which could
or might cause a Material Adverse Change with respect to any Borrower, Guarantor
or any Project;

(e) Borrowers shall have furnished to Lender an opinion from counsel for
Borrowers and Guarantor covering due authorization, execution and delivery and
enforceability of the Loan Documents and also containing such other legal
opinions as Lender shall require;

(f) Lender shall have obtained one or more Appraisals, which Appraisals must be
satisfactory to Lender in all respects;

 

SECURED LOAN AGREEMENT    Page 19



--------------------------------------------------------------------------------

(g) Borrowers shall have furnished to Lender a property condition report for
each Project;

(h) Borrowers shall have furnished to Lender current bankruptcy, federal tax
lien and judgment searches and searches of all Uniform Commercial Code financing
statements filed in each place UCC Financing Statements are to be filed
hereunder, demonstrating the absence of adverse claims;

(i) Borrowers shall have furnished to Lender current annual financial statement
of Guarantor, and such other persons or entities connected with the Loan as
Lender may request, each in form and substance and certified by Borrowers or
Guarantor, as applicable, as acceptable to Lender. Guarantor shall provide such
other additional financial information Lender reasonably requires;

(j) Borrowers shall have furnished to Lender legible copies of all title
exception documents cited in the Title Policy and all other legal documents
affecting each Project or the use thereof;

(k) Borrowers shall have delivered to Lender executed copies of any leasing,
management and development agreements entered into by any Borrower in connection
with the operation of each Project (the “Management Agreement”), together with
an assignment of each such Management Agreement to Lender as additional security
for the Loan, together with the consent of the manager identified therein to
such assignment (for avoidance of doubt, the management agreement or any other
agreements between Tenant and Manager shall not constitute a Management
Agreement);

(l) Lender has received evidence that no portion of the Projects is located in
an area designated by the Secretary of Housing and Urban Development as a
special flood hazard area, or flood hazard insurance acceptable to Lender in its
sole discretion;

(m) If any Title Policy does not include a zoning endorsement, Borrowers shall
have furnished to Lender a zoning report for each Project in form satisfactory
to Lender;

(n) Borrowers shall have furnished to Lender proof satisfactory to Lender of
authority, formation, organization and good standing in the state of its
incorporation or formation and, if applicable, qualification as a foreign entity
in good standing in the state of its incorporation or formation, of all
corporate, partnership, trust and limited liability company entities (including
each Borrower and Guarantor) executing any Loan Documents, whether in their own
name or on behalf of another entity. Borrower shall also provide certified
resolutions in form and content satisfactory to Lender, authorizing execution,
delivery and performance of the Loan Documents, and such other documentation as
Lender may reasonably require to evidence the authority of the persons executing
the Loan Documents;

(o) Borrowers shall have furnished an environmental report (“Environmental
Report”) for each Project prepared at Borrowers’ expense by a qualified
environmental consultant approved by Lender. The environmental survey shall, at
a minimum, (a) demonstrate the absence of any existing or potential Hazardous
Material contamination or violations of environmental Laws at each Project,
except as acceptable to Lender in its sole and absolute discretion, (b) include
the results of all sampling or monitoring to confirm the extent of existing or
potential Hazardous Material contamination at any Project, including the results
of leak detection tests for each underground storage tank located at such
Project, if any, (c) describe response actions appropriate to remedy any
existing or potential Hazardous Material contamination, and report the estimated
cost of any such appropriate response, (d) confirm that any prior removal of
Hazardous Material or underground storage tanks from any Project was completed
in accordance with applicable Laws, and (e) confirm whether or not the Land is
located in a wetlands district;

(p) Borrowers shall have provided to Lender a current rent roll for each Project
certified by Borrowers;

(q) Borrowers shall have provided to Lender a copy of its standard form of
residency agreement for space in each Project;

 

SECURED LOAN AGREEMENT    Page 20



--------------------------------------------------------------------------------

(r) Borrowers shall have delivered to Lender a copy of the executed Lease for
each Project between the applicable Borrower and Tenant along with a
subordination, non-disturbance and attornment agreement fully executed between
the applicable parties on Lender’s form.

(s) Borrowers shall have delivered to Lender a copy of the fully executed
management agreement for the Projects between Tenant and Manager.

(t) There shall be no uncured Default or Event of Default by any Borrower
hereunder;

(u) Borrowers shall have delivered to Lender copies of the current licenses for
each Project; and

(v) Borrowers shall have furnished to Lender such other materials, documents,
papers or requirements regarding any Project, any Borrower and Guarantor as
Lender shall reasonably request.

The conditions contained in this Section 8.1 are for the sole benefit of Lender,
and Lender may, in its sole discretion, waive Borrowers’ compliance with any one
(1) or more conditions; provided, that, in no event shall the waiver of one
(1) condition by Lender constitute the waiver of any other condition listed
above.

ARTICLE 9

RESERVED

ARTICLE 10

BORROWERS’ AGREEMENTS

 

  10.1 Borrowers further covenant and agree as follows:

(a) Opening of Loan on the Loan Opening Date. All conditions precedent to the
Opening of the Loan shall be complied with on or prior to the Loan Opening Date.
If such conditions are not complied with as of the Loan Opening Date, Lender may
at its sole option terminate Lender’s obligation to fund the Loan by written
notice to Borrowers.

(b) Inspection by Lender. Borrowers will cooperate with Lender in arranging for
inspections by representatives of Lender from time to time provided, that unless
an Event of Default exists, upon twenty-four (24) hours prior notice to
Borrowers. Such inspection shall include an examination of (i) the Improvements,
and (ii) all books, contracts and records with respect to the Improvements.

(c) Mechanics’ Liens and Contest Thereof. Borrowers will not suffer or permit
any mechanics’ lien claims to be filed or otherwise asserted against any
Project, and will promptly discharge the same in case of the filing of any
claims for lien or proceedings for the enforcement thereof, provided, however,
that Borrowers shall have the right to contest in good faith and with reasonable
diligence the validity of any such lien or claim upon furnishing to the Title
Insurer such security or indemnity as it may require to induce said Title
Insurer to issue an endorsement to the Title Policy insuring against all such
claims or liens; and provided further, that the aggregate amount of liens so
insured against at any time shall not exceed $25,000.00 for any one Project or
$125,000.00 in the aggregate without Lender’s prior written consent.

(d) Settlement of Mechanics’ Lien Claims. If Borrowers shall fail promptly
either (i) to discharge any such lien, or (ii) to contest claims asserted and
give security or indemnity in the manner provided in subsection (c) of this
Section, or having commenced to contest the same, and having given such security
or indemnity, shall fail to prosecute such contest with diligence, or to
maintain such indemnity or security so required by the Title Insurer for its
full amount, or upon adverse conclusion of any such contest, to cause any
judgment or decree to be satisfied and lien to be released, then and in any such
event Lender may, at its election (but shall not be required to), procure the
release and discharge of any such claim and any judgment or decree thereon and,
further, may in its sole discretion effect any settlement or compromise of the
same, or may furnish such security or indemnity to the Title Insurer, and any
amounts so expended by Lender, including premiums paid or security furnished in
connection with the issuance of any surety company bonds, shall be deemed to
constitute disbursement of the proceeds of the Loan hereunder. In settling,
compromising or discharging any claims for lien, Lender shall not be required to
inquire into the validity or amount of any such claim.

 

SECURED LOAN AGREEMENT    Page 21



--------------------------------------------------------------------------------

(e) Renewal of Insurance. Borrowers shall cause insurance policies to be
maintained in compliance with Exhibit E at all times. Borrowers shall timely pay
all premiums on all insurance policies required hereunder, and as and when
additional insurance is required by Lender, from time to time, and as and when
any policies of insurance may expire, furnish to Lender, premiums prepaid,
additional and renewal insurance policies with companies, coverage and in
amounts satisfactory to Lender in accordance with Section 8.1(c).

(f) Payment of Taxes. Borrowers shall pay, or cause to be paid, all real estate
taxes and assessments and charges of every kind upon the Projects before the
same become delinquent, provided, however, that Borrowers shall have the right
to pay such tax under protest or to otherwise contest any such tax or
assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of the Project or any part thereof or any interest therein,
(ii) Borrowers have notified Lender of its intent to contest such taxes, and
(iii) Borrowers have deposited security in form and amount satisfactory to
Lender, in its sole discretion. If Borrowers fail to commence such contest or,
having commenced to contest the same, and having deposited such security
required by Lender for its full amount, shall thereafter fail to prosecute such
contest in good faith or with due diligence, or, upon adverse conclusion of any
such contest, shall fail to pay such tax, assessment or charge, Lender may, at
its election (but shall not be required to), pay and discharge any such tax,
assessment or charge, and any interest or penalty thereon, and any amounts so
expended by Lender shall be deemed to constitute disbursements of the Loan
proceeds hereunder (even if the total amount of disbursements would exceed the
face amount of the Note). Borrowers shall furnish to Lender evidence that taxes
are paid at least five (5) days prior to the last date for payment of such taxes
and before imposition of any penalty or accrual of interest.

(g) Escrow Accounts. During the continuance of an Event of Default, Borrowers
shall, following the written request of Lender and for so long as such Event of
Default is continuing, make insurance and tax escrow deposits, in amounts
reasonably determined by Lender from time to time as being needed to pay taxes
and insurance premiums when due, in an interest bearing escrow account held by
Lender in Lender’s name and under its sole dominion and control. All payments
deposited in the escrow account, and all interest accruing thereon, are pledged
as additional collateral for the Loan. Notwithstanding Lender’s holding of the
escrow account, nothing herein shall obligate Lender to pay any insurance
premiums or real property taxes with respect to any portion of the Projects,
provided that, so long as no Event of Default exists, Lender shall make
available to Borrowers such funds as may be deposited in the escrow account from
time to time for Borrowers’ payment of insurance premiums or real property taxes
due with respect to the Projects.

(h) Personal Property. All of Borrowers’ personal property, fixtures,
attachments and equipment delivered upon, attached to or used in connection with
the operation of the Projects shall always be located at the applicable Project
and shall be kept free and clear of all liens, encumbrances and security
interests.

(i) Leasing Restrictions. Without the prior written consent of Lender, no
Borrower or its agents shall lease space in the Improvements except to Tenant or
pursuant to and on the standard form of residency agreements previously approved
by Lender, with no material deviations from the standard form except as approved
by Lender. Borrowers shall submit to Lender for its review the standard form of
residency agreement proposed for the Improvements and any revisions to the form
from time to time, which form as so revised must have the prior written approval
of Lender and must contain mortgagee protection provisions acceptable to Lender.
Any change from the approved mortgagee protection provisions in the standard
form residency agreement, or the inclusion of any provision permitting set-off
by the tenant, shall be considered a material deviation requiring the approval
of Lender. If any Lease fails to meet all of the foregoing requirements, then
the Lease is subject to Lender’s approval, and Lender shall respond by approving
or disapproving the Lease within ten (10) Business Days after receipt of the
copy from Borrowers. Lender’s failure to approve or disapprove the Lease within
that period shall constitute approval of the Lease. Borrowers shall pay all
reasonable costs incurred by Lender in connection with Lender’s review and
approval of tenant Leases, including reasonable attorneys’ fees and costs.
Lender does hereby acknowledge and agree that the form of residency agreement
provided by Borrowers to Lender in connection with the Loan has been approved.

 

SECURED LOAN AGREEMENT    Page 22



--------------------------------------------------------------------------------

(j) Defaults Under Leases. Borrowers will not suffer or permit any breach or
material default to occur in any of Borrowers’ obligations under any of the
Leases nor suffer or permit the same to terminate by reason of any failure of
Borrowers to meet any requirement of any Lease, which default or failure results
in a Material Adverse Change, including, without limitation, under any Lease
between any of the Borrowers and Tenant.

(k) Lender’s Attorneys’ Fees for Enforcement of Agreement. In case of any
default or Event of Default hereunder, Borrowers (in addition to Lender’s
reasonable attorneys’ fees, if any, to be paid pursuant to Section 7.3) will pay
Lender’s reasonable attorneys’ and paralegal fees (including, without
limitation, any attorney and paralegal fees and costs incurred in connection
with any litigation or bankruptcy or administrative hearing and any appeals
therefrom) in connection with the enforcement of this Agreement; without
limiting the generality of the foregoing, if at any time or times hereafter
Lender employs counsel (whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted) for
advice or other representation with respect to the Projects, this Agreement, or
any of the other Loan Documents, or to protect, collect, lease, sell, take
possession of, or liquidate the Project, or to attempt to enforce any security
interest or lien in any portion of the Project, or to enforce any rights of
Lender or any of Borrowers’ obligations hereunder, then in any of such events
all of the reasonable attorneys’ fees arising from such services, and any
expenses, costs and charges relating thereto, shall constitute an additional
liability owing by Borrowers to Lender, on a joint and several basis, payable on
demand.

(l) Appraisals. Lender shall have the right to obtain a new or updated Appraisal
of any Project from time to time. Borrowers shall cooperate with Lender in this
regard. If (i) a new Appraisal has not been obtained during the current calendar
year, (ii) the Appraisal is obtained to comply with any applicable law or
regulatory requirement, or bank policy promulgated to comply therewith, or
(iii) an Event of Default exists, Borrowers shall pay for any such Appraisal
upon Lender’s request.

(m) Furnishing Information. So long as any portion of the Loan remains
outstanding, Borrowers shall deliver or cause to be delivered to Lender: (i) on
an annual basis within ninety (90) days after each December 31, (A) the audited
financial statements of Guarantor on a GAAP basis (which include balance sheet,
income statement, cash flow statement and all supporting notes), (B) company
prepared financial statements for Borrowers on a GAAP basis (which include
balance sheet, income statement and all supporting notes), and (C) compiled
financial statements for the Projects, (ii) on an annual basis not later than
December 1 of each year, a prospective budget for each Project for the next
succeeding year; (iii) on a quarterly basis not later than forty-five (45) days
after the end of each calendar quarter, the company prepared financial
statements of Guarantor and Borrowers on a GAAP basis (which include balance
sheet and income statement); and (iv) on a quarterly basis not later than
forty-five (45) days after the end of each calendar quarter, a covenant
compliance certificate in the form attached hereto as Exhibit G signed by an
authorized representative of Borrowers. In addition to the foregoing, Borrowers
shall deliver to Lender on a quarterly basis and in monthly format: (A) monthly
unaudited operating cash flow statements for each Project (the “Operating
Statements”), certified as true, complete and correct by Borrowers showing
actual sources and uses of cash during the immediately preceding calendar
quarter, and (B) occupancy reports with respect to each Project (the “Leasing
Information”). The foregoing Operating Statements and Leasing Information shall
be delivered to Lender within forty-five (45) days following the end of each
calendar quarter. All Operating Statements shall be in a format approved in
writing by Lender in Lender’s sole discretion, and prepared in accordance with
generally accepted accounting principles. Each financial statement shall be
certified as true, complete and correct by its preparer and by the applicable
Borrower. Borrowers shall provide such additional financial information
concerning any Borrower or Project as Lender reasonably requires, including,
without limitation, ongoing property cost reports and Department of Health
surveys of Borrowers. Borrowers shall during regular business hours permit
Lender or any of its agents or representatives (after twenty-four hours prior
notice to Borrowers unless an Event of Default exists) to have access to and
examine all of its books and records regarding the development and operation of
each Project.

(n) Lost Note. Upon Lender’s furnishing to Borrowers an affidavit to such
effect, Borrowers shall, if the Note is mutilated, destroyed, lost or stolen,
deliver to Lender, in substitution therefor, a new note containing the same
terms and conditions as the Note.

(o) INDEMNIFICATION. BORROWERS SHALL INDEMNIFY LENDER, INCLUDING EACH PARTY
OWNING AN INTEREST IN THE LOAN AND THEIR RESPECTIVE

 

SECURED LOAN AGREEMENT    Page 23



--------------------------------------------------------------------------------

OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS (EACH, AN “INDEMNIFIED PARTY”)
AND DEFEND AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ALL CLAIMS,
INJURY, DAMAGE, LOSS AND LIABILITY, COST AND EXPENSE (INCLUDING REASONABLE
ATTORNEYS’ FEES, COSTS AND EXPENSES) OF ANY AND EVERY KIND TO ANY PERSONS OR
PROPERTY BY REASON OF (I) THE OPERATION OR MAINTENANCE OF THE PROJECT; (II) ANY
BREACH OF REPRESENTATION OR WARRANTY, DEFAULT OR EVENT OF DEFAULT; OR (III) ANY
OTHER MATTER ARISING IN CONNECTION WITH THE LOAN, ANY BORROWER OR PROJECT
(EXPRESSLY INCLUDING, WITHOUT LIMITATION, TO THE EXTENT CAUSED BY THE NEGLIGENCE
OF THE INDEMNIFIED PARTY). NO INDEMNIFIED PARTY SHALL, HOWEVER, BE ENTITLED TO
BE INDEMNIFIED AGAINST ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(p) No Additional Debt. Except for the Loan, no Borrower shall incur any
indebtedness (whether personal or nonrecourse, secured or unsecured) other than
customary trade payables paid within sixty (60) days after they are incurred and
equipment lease financing in the ordinary course of business; provided, however,
Borrowers shall be permitted to enter into recourse debt with the consent of
Lender, which consent shall not be unreasonably withheld by Lender.

(q) Compliance With Laws. Each Borrower shall comply with all applicable
requirements (including applicable Laws) of any Governmental Authority having
jurisdiction over such Borrower or any applicable Project.

(r) Organizational Documents. No Borrower shall, without the prior written
consent of Lender, permit or suffer (i) a material amendment or modification of
its organizational documents, (ii) the admission of any new member, partner or
shareholder, or (iii) any dissolution or termination of its existence; provided,
however, Borrower shall have the right to amend its certificates of formation or
certificate of limited partnership, as applicable, to change the letters “CHT”
to “CHP” in each Borrower entity name.

(s) Furnishing Reports. Within thirty (30) days from receipt thereof, Borrowers
shall provide Lender with copies of all inspections, reports, test results and
other information received by any Borrower, which relate to any Project or any
part thereof in any material respect.

(t) Management Contracts. Borrowers shall not enter into, modify in any material
respect, amend in any material respect, terminate or cancel any management
contracts for any Project or agreements with agents or brokers, including the
Management Agreement, without the prior written approval of Lender, which
approval shall not be unreasonably withheld by Lender.

(u) Furnishing Notices. Borrowers shall provide Lender with copies of all
material notices pertaining to any Project received by any Borrower from Tenant,
any Governmental Authority or insurance company within seven (7) days after such
notice is received.

(v) Alterations. Without the prior written consent of Lender, Borrowers shall
not make, or permit to be made, any material alterations to any Project.

(w) Distributions. At all times while any indebtedness under the Loan remains
outstanding, Borrowers shall not make any distributions to partners, members or
shareholders; provided, however, so long as no Event of Default exists as of the
date of any such distribution and after giving effect thereto, Borrowers shall
have access to and may use any or all Monthly Excess Cash Flow then held in the
Corporate Operating Account for any cash distribution. If an Event of Default
occurs, Lender may take all Monthly Excess Cash Flow and apply the same to the
aggregate outstanding balance under the Loan Documents. Notwithstanding the
foregoing, Borrowers shall be permitted to make equity distributions as, and in
an amount, necessary to maintain REIT status whether or not an Event of Default
exists.

(x) Minimum Occupancy. Borrowers shall not permit the aggregate Occupancy level
for the Projects to be less than eighty-five percent (85%) based upon the
average monthly trailing twelve (12) month resident occupancy per available unit
in the Project. Such covenant shall be tested on a quarterly basis commencing on
March 31, 2013, and continuing on the last day of each quarter thereafter until
the Final Maturity Date.

 

SECURED LOAN AGREEMENT    Page 24



--------------------------------------------------------------------------------

(y) Minimum Debt Service Coverage. Borrower shall not permit the Debt Service
Coverage to be less than 1.35 to 1.0 at all times thereafter. Such covenant
shall be tested on a quarterly basis commencing on March 31, 2013, and
continuing on the last day of each quarter thereafter until the Final Maturity
Date.

(z) Minimum Consolidated Tangible Net Worth. Borrowers shall not permit the
Consolidated Tangible Net Worth of the Guarantor and Borrowers to be less than
the sum of (i) eighty-five percent (85%) of the Consolidated Tangible Net Worth
of Guarantor and Borrowers as of the date of this Agreement, plus
(ii) seventy-five percent (75%) of the Gross Equity Raise occurring after the
date of this Agreement. For purposes of the foregoing calculation, any loan from
CNL or any Affiliates of CNL to any Borrower shall be treated as equity so long
as such loan is (i) approved by Lender, and (ii) fully subordinated in lien and
payment to all indebtedness of Borrowers to Lender.

(aa) Lien Searches. Without limiting the obligations of the Borrowers hereunder,
Borrowers agree, within ten (10) days of Lender’s written demand, to reimburse
Lender for all expenses not to exceed $2,000 in any twelve (12) month period
incurred by Lender in periodically (up to two (2) times per year) verifying the
performance of each Borrower of its obligations under the Loan Documents and the
security and priority of the Mortgages, including without limitation expenses
incurred by Lender for title searches, title updates and endorsements, tax and
judgment lien searches, litigation searches, and UCC searches.

(bb) REIT Status. Guarantor shall maintain its status as a real estate
investment trust at all times that any portion of the Loan is outstanding.

ARTICLE 11

CASUALTIES AND CONDEMNATION

 

  11.1 Lender’s Election to Apply Proceeds on Indebtedness.

(a) Subject to the provisions of Section 11.1(b) below, Lender may elect to
collect, retain and apply upon the indebtedness of Borrowers under this
Agreement or any of the other Loan Documents all proceeds of insurance or
condemnation (individually and collectively referred to as “Proceeds”) after
deduction of all expenses of collection and settlement, including reasonable
attorneys’ and adjusters’ fees and charges. Any proceeds remaining after
repayment of the indebtedness under the Loan Documents shall be paid by Lender
to Borrowers.

(b) Notwithstanding anything in Section 11.1(a) to the contrary, in the event of
any casualty to any Improvements or any condemnation of part of any Project,
Lender agrees to make available the Proceeds to restoration of such Improvements
if (i) no Event of Default exists, (ii) all Proceeds are deposited with Lender,
(iii) in Lender’s reasonable judgment, the amount of Proceeds available for
restoration of the applicable Improvements is sufficient to pay the full and
complete costs of such restoration, (iv) if the cost of restoration exceeds ten
percent (10%) of the Loan Amount, in Lender’s sole determination after
completion of restoration the Loan Amount will not exceed (A) 75% of the
aggregate “leased fee” value of the Projects, and (B) 75% of the “leased fee”
value of the applicable Project, (v) in Lender’s reasonable determination, the
applicable Project can be restored to an architecturally and economically viable
project in compliance with applicable Laws, (vi) each Guarantor reaffirms its
Guaranty in writing, and (vii) in Lender’s reasonable determination, such
restoration is likely to be completed no later than three months prior to the
Final Maturity Date.

 

  11.2 Borrowers’ Obligation to Rebuild and Use of Proceeds Therefor.

In case Lender does not elect to apply or does not have the right to apply the
Proceeds to the indebtedness, as provided in Section 11.1 above, Borrower shall:

(a) Proceed with diligence to make settlement with insurers or the appropriate
governmental authorities and cause the Proceeds to be deposited with Lender;

 

SECURED LOAN AGREEMENT    Page 25



--------------------------------------------------------------------------------

(b) In the event of any delay in making settlement with insurers or the
appropriate governmental authorities or effecting collection of the Proceeds,
deposit with Lender the full amount required to complete construction as
aforesaid;

(c) In the event the Proceeds are insufficient to assure the Lender that the
Loan will be in balance, promptly deposit with Lender any amount necessary to
place the Loan in balance; and

(d) Promptly proceed with the assumption of construction of such Improvements,
including the repair of all damage resulting from such fire, condemnation or
other cause and restoration to its former condition.

Any request by Borrowers for a disbursement by Lender of Proceeds and funds
deposited by Borrowers shall be treated by Lender as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrower’s compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan.

ARTICLE 12

ASSIGNMENTS BY LENDER AND BORROWERS

 

  12.1 Assignments and Participations.

Lender may from time to time sell the Loan and the Loan Documents (or any
interest therein) and may grant participations in the Loan. Borrowers agree to
cooperate with Lender’s efforts to do any of the foregoing and to execute all
documents reasonably required by Lender in connection therewith which do not
materially adversely affect Borrowers’ rights under the Loan Documents.

 

  12.2 Prohibition of Assignments and Transfers by Borrowers.

Borrowers shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void. Without the prior written consent of
Lender, in Lender’s sole discretion, Borrowers shall not suffer or permit the
sale, transfer, lease (other than the Leases and in the ordinary course of
business pursuant to a Standard Residential Lease and without material deviation
from the pro forma rents previously provided by Borrowers to Lender),
conveyance, alienation, pledge, assignment, encumbrance, hypothecation or other
disposition (a “Transfer”) of (i) all or any portion of any Project or any
portion of any other security for the Loan, (ii) all or any portion of any
Borrower’s right, title and interest in and to any Project or any portion of any
other security for the Loan, or (iii) any interest in Guarantor or any Borrower
or any interest in any entity which holds an interest in, or directly or
indirectly controls, any Borrower. Notwithstanding the provisions hereof to the
contrary, Lender acknowledges that CHT Holding owns one hundred percent
(100%) of the direct ownership interests in each Borrower. Further, any third
party or combination of third parties which is not under common Control with, or
an Affiliate of, CHT Holding shall be permitted to acquire direct or indirect
ownership interests in Guarantor or any Borrower so long as no Change of Control
occurs.

 

  12.3 Prohibition of Transfers in Violation of ERISA.

In addition to the prohibitions set forth in Section 12.2 above, Borrower shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in the Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in Borrower assign, sell, pledge, encumber,
transfer, hypothecate or otherwise dispose of any of its rights or interest
(direct or indirect) in Borrower, attempt to do any of the foregoing or suffer
any of the foregoing, if such action would cause the Loan, or the exercise of
any of Lender’s rights in connection therewith, to constitute a prohibited
transaction under ERISA or the Internal Revenue Code or otherwise result in
Lender being deemed in violation of any applicable provision of ERISA. Borrower
agrees to indemnify and hold Lender free and harmless from and against all
losses, costs (including reasonable attorneys’ fees and expenses), taxes,
damages (including consequential damages) and expenses Lender may suffer by
reason of the investigation, defense and settlement of claims and in obtaining
any prohibited transaction exemption under ERISA necessary or desirable in
Lender’s sole judgment or by reason of a breach of the foregoing prohibitions.
The foregoing indemnification shall be a recourse obligation of Borrower and
shall survive repayment of the Note, notwithstanding any limitations on recourse
contained herein or in any of the Loan Documents.

 

SECURED LOAN AGREEMENT    Page 26



--------------------------------------------------------------------------------

  12.4 Successors and Assigns.

Subject to the foregoing restrictions on transfer and assignment contained in
this Article 12, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

ARTICLE 13

TIME OF THE ESSENCE

 

  13.1 Time is of the Essence.

Borrowers agree that time is of the essence under this Agreement.

ARTICLE 14

EVENTS OF DEFAULT

 

  14.1 Events of Default.

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

(a) Failure of Borrowers (i) (x) to pay the aggregate outstanding balance under
the Note on the Final Maturity Date, (y) to make any scheduled payment of
principal (other than that required on the Final Maturity Date) or interest
within ten (10) days after the date when due or (z) to observe or perform any of
the other covenants or conditions by any Borrower to be performed under the
terms of this Agreement or any other Loan Document concerning the payment of
money, for a period of ten (10) days after written notice from Lender that the
same is due and payable; or (ii) for a period of thirty (30) days after written
notice from Lender, to observe or perform any non-monetary covenant or condition
contained in this Agreement or any other Loan Documents; provided that if any
such failure concerning a non-monetary covenant or condition is susceptible to
cure and cannot reasonably be cured within said thirty (30) day period, then
Borrowers shall have an additional sixty (60) days, so long as Borrowers have
commenced and is diligently pursuing a cure of the applicable default, and
provided further that if a different notice or grace period is specified under
any other paragraph of this Article 14 with respect to a particular breach, the
specific provision shall control. No cure period shall be afforded to Borrowers’
failure to observe or perform any covenants or conditions contained in
Section 10.1(o), (s), (u), (w), (x), (z), (aa) or (bb).

(b) Any Transfer or other disposition in violation of Sections 12.2 or 12.3.

(c) If any warranty, representation, statement, report or certificate made now
or hereafter by any Borrower or Guarantor is materially untrue or materially
incorrect at the time made or delivered, provided that if such breach is
reasonably susceptible of cure, then no Event of Default shall exist so long as
Borrowers cure said breach (i) within the notice and cure period provided in
(a)(i) above for a breach that can be cured by the payment of money or
(ii) within the notice and cure period provided in (a)(ii) above for any other
breach.

(d) Any Borrower or Guarantor shall commence a voluntary case concerning any
Borrower or Guarantor under Title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect, or any successor thereto or any
other present or future bankruptcy or insolvency statute (the “Bankruptcy
Code”); or an involuntary proceeding is commenced against any Borrower or
Guarantor under the Bankruptcy Code and relief is ordered against any Borrower
or Guarantor, or the petition is controverted but not dismissed or stayed within
sixty (60) days after the commencement of the case, or a custodian (as defined
in the Bankruptcy Code) is appointed for or takes charge of all or substantially
all of the property of any Borrower or Guarantor; or any Borrower or Guarantor
commences any other proceedings under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar Law of any jurisdiction whether now or hereafter in effect relating
to any Borrower or Guarantor; or there is commenced against any Borrower or
Guarantor any such

 

SECURED LOAN AGREEMENT    Page 27



--------------------------------------------------------------------------------

proceeding which remains undismissed or unstayed for a period of ninety
(90) days; or any Borrower or Guarantor fails to controvert in a timely manner
any such case under the Bankruptcy Code or any such proceeding, or any order of
relief or other order approving any such case or proceeding is entered; or any
Borrower or Guarantor by any act or failure to act indicates its consent to,
approval of, or acquiescence in any such case or proceeding or the appointment
of any custodian or the like of or for it for any substantial part of its
property or suffers any such appointment to continue undischarged or unstayed
for a period of ninety (90) days.

(e) Any Borrower or Guarantor shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of any Borrower or Guarantor are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors.

(f) If any Borrower is enjoined, restrained or in any way prevented by any court
order from operating any Project.

(g) One or more final, unappealable judgments are entered against any Borrower
in amounts aggregating in excess of $100,000, and said judgments are not paid,
stayed or bonded over within thirty (30) days after entry.

(h) If any Borrower shall fail to pay any debt owed by it or is in default under
any agreement with Lender or any other party which failure to pay or default
would have a Material Adverse Change to Borrowers, the Projects or Borrowers’
ability to perform their obligations under this Agreement, and such failure or
default continues after any applicable grace or cure period specified in the
instrument or agreement relating thereto.

(i) If a Material Adverse Change occurs with respect to any Borrower, any
Project or Guarantor.

(j) The failure by Guarantor, in accordance with Paragraph 7 of the Guaranty, to
maintain a minimum unencumbered liquidity of at least $5,000,000.00.

(k) The occurrence of an event of default by any Borrower under any Lease with
the Tenant beyond any applicable notice and/or cure period.

(l) The occurrence of a payment or other material event of default by any Tenant
under any Lease with the Tenant beyond any applicable notice and/or cure period,
and the continuation of the same for a period of thirty (30) days. Prior to the
expiration of such thirty (30) day period, Borrowers shall present to Lender a
course of action to remedy such default (such as waiver, modification or
termination of the lease and replacement of the tenant) and obtain Lender’s
approval thereto. So long as Borrowers follow the approved course of action and
meet any deadlines in connection therewith, such default shall be deemed cured.

(m) The occurrence of any other event or circumstance denominated as an Event of
Default herein or under any of the other Loan Documents and the expiration of
any applicable grace or cure periods, if any, specified for such Event of
Default herein or therein, as the case may be.

ARTICLE 15

LENDER’S REMEDIES IN EVENT OF DEFAULT

 

  15.1 Remedies Conferred Upon Lender.

Upon the occurrence of any Event of Default that is continuing, Lender may
pursue any one or more of the following remedies concurrently or successively,
it being the intent hereof that none of such remedies shall be to the exclusion
of any other:

(a) Take possession of the Projects and do anything which is necessary or
appropriate in its sole judgment to fulfill the obligations of Borrowers under
this Agreement and the other Loan Documents, including

 

SECURED LOAN AGREEMENT    Page 28



--------------------------------------------------------------------------------

either the right to avail itself of and procure performance of existing
contracts or let any contracts with the same contractors or others. Without
restricting the generality of the foregoing and for the purposes aforesaid, each
Borrower hereby appoints and constitutes Lender its lawful attorney-in-fact with
full power of substitution in the Projects to pay, settle or compromise all
existing bills and claims, which may be liens or security interests, or to avoid
such bills and claims becoming liens against the Projects; to execute all
applications and certificates in the name of each Borrower prosecute and defend
all actions or proceedings in connection with the Improvements or the Projects;
to take action and require such performance as it deems necessary under any of
the bonds to be furnished hereunder and to make settlements and compromises with
the surety or sureties thereunder, and in connection therewith, to execute
instruments of release and satisfaction; and to do any and every act which any
Borrower might do in its own behalf; it being understood and agreed that this
power of attorney shall be a power coupled with an interest and cannot be
revoked;

(b) Declare the Note to be immediately due and payable;

(c) Use and apply any monies or letters of credit deposited by any Borrower with
Lender, regardless of the purposes for which the same was deposited, to cure any
such default or to apply on account of any indebtedness under this Agreement
which is due and owing to Lender;

(d) Exercise or pursue any other remedy or cause of action permitted under this
Agreement or any other Loan Documents, or conferred upon Lender by operation of
Law.

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 14(d), all amounts evidenced by the Note shall automatically become due
and payable, without any presentment, demand, protest or notice of any kind to
Borrowers.

ARTICLE 16

GENERAL PROVISIONS

 

  16.1 Captions.

The captions and headings of various Articles, Sections and subsections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way the scope or intent of the
provisions hereof.

 

  16.2 Modification; Waiver.

No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.

 

  16.3 GOVERNING LAW.

EXCEPT AS SET FORTH IN THE MORTGAGE, ALL OF THE LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO
WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS OF LAWS.

 

  16.4 Acquiescence Not to Constitute Waiver of Lender’s Requirements.

Each and every covenant and condition for the benefit of Lender contained in
this Agreement may be waived by Lender, provided, however, that to the extent
that Lender may have acquiesced in any noncompliance with any construction or
nonconstruction conditions precedent to the Opening of the Loan or to any
subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed
to constitute a waiver by Lender of such requirements with respect to any future
disbursements of Loan proceeds.

 

SECURED LOAN AGREEMENT    Page 29



--------------------------------------------------------------------------------

  16.5   Disclaimer by Lender.

This Agreement is made for the sole benefit of Borrowers and Lender, and no
other person or persons shall have any benefits, rights or remedies under or by
reason of this Agreement, or by reason of any actions taken by Lender pursuant
to this Agreement. Lender shall not be liable for any debts or claims accruing
in favor of any such parties against any Borrower or others or against the
Project. Lender, by making the Loan or taking any action pursuant to any of the
Loan Documents, shall not be deemed a partner or a joint venturer with any
Borrower or any fiduciary of Borrower.

 

  16.6   Partial Invalidity; Severability.

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 

  16.7   Definitions Include Amendments.

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments and supplements thereto entered into from time to time to satisfy the
requirements of this Agreement or otherwise with the consent of Lender.
Reference to this Agreement contained in any of the foregoing documents shall be
deemed to include all amendments and supplements to this Agreement.

 

  16.8   Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

  16.9   Entire Agreement.

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrowers to Lender, embody the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.

 

  16.10   Waiver of Damages.

In no event shall Lender be liable to any Borrower for punitive, exemplary or
consequential damages, including, without limitation, lost profits, whatever the
nature of a breach by Lender of its obligations under this Agreement or any of
the Loan Documents, and each Borrower for itself and Guarantor waive all claims
for punitive, exemplary or consequential damages.

 

  16.11   Claims Against Lender.

Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of any
Borrower shall have been given to Lender within three (3) months after such
Borrower first had knowledge of the occurrence of the event which such Borrower
alleges gave rise to such claim and Lender does not remedy or cure the default,
if any there be, promptly thereafter. Each Borrower waives any claim, set-off or
defense against Lender arising by reason of any alleged default by Lender as to
which such Borrower does not give such notice timely as aforesaid. Each Borrower
acknowledges that such waiver is or may be essential to Lender’s ability to
enforce its remedies without delay and that such waiver therefore constitutes a
substantial part of the bargain between Lender and Borrowers with regard to the
Loan.

 

SECURED LOAN AGREEMENT    Page 30



--------------------------------------------------------------------------------

  16.12   Jurisdiction.

TO THE GREATEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), EACH
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF CLEVELAND, COUNTY OF
CUYAHOGA, STATE OF OHIO, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY
TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES
ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH
COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT
SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR
WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. EACH BORROWER FURTHER AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY STATE OF
OHIO OR UNITED STATES COURT SITTING IN THE CITY OF CLEVELAND, COUNTY OF
CUYAHOGA, STATE OF OHIO MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO SUCH BORROWER AT THE ADDRESS INDICATED BELOW, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF A BORROWER SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.

 

  16.13   Set-Offs.

After the occurrence and during the continuance of an Event of Default, each
Borrower hereby irrevocably authorizes and directs Lender from time to time to
charge such Borrower’s accounts and deposits with Lender (or its Affiliates),
and to pay over to Lender an amount equal to any amounts from time to time due
and payable to Lender hereunder, under the Note or under any other Loan
Document. Each Borrower hereby grants to Lender a security interest in and to
all such accounts and deposits maintained by such Borrower with Lender (or its
Affiliates).

 

  16.14   Authorized Representative.

Borrowers hereby appoint Joshua J. Taube, Vice President of Borrowers, as their
“Authorized Representative” for purposes of dealing with Lender on behalf of
Borrowers in respect of any and all matters in connection with this Agreement,
the other Loan Documents, and the Loan. The Authorized Representative shall have
the power, in his discretion, to give and receive all notices, monies,
approvals, and other documents and instruments, and to take any other action on
behalf of Borrowers. All actions by the Authorized Representative shall be final
and binding on Borrowers. Lender may rely on the authority given to the
Authorized Representative until actual receipt by Lender of a duly authorized
resolution substituting a different person as the Authorized Representative. No
more than one person shall serve as Authorized Representative at any given time.

 

SECURED LOAN AGREEMENT    Page 31



--------------------------------------------------------------------------------

ARTICLE 17

NOTICES

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

If to Borrowers:

 

c/o CNL Healthcare Trust, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Joseph T. Johnson, Senior Vice President and Chief Financial Officer

Attention: Holly Greer, Esq., Senior Vice President and General Counsel

Telephone:    (407) 540-7500 Facsimile:    (407) 540-2544

With a courtesy copy to:

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: Peter L. Lopez, Esq.

Telephone:    (407) 843-4600 Facsimile:    (407) 843-4444

If to Lender:

 

KeyBank National Association

Real Estate Capital-Healthcare

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention:    Amy MacLearie, Closer Telephone:    (216) 813-6935 Facsimile:   
(216) 357-6383

With a copy to:

 

Alfred G. Kyle, Esq.

Bracewell & Giuliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202

Telephone:    (214) 758-1660 Facsimile:    (214) 758-8360

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

ARTICLE 18

WAIVER OF JURY TRIAL

EACH BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

SECURED LOAN AGREEMENT    Page 32



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

BORROWERS:     CHT PARTNERS, LP, a Delaware limited partnership     By:   CHT
GP, LLC, a Delaware limited liability company, its general partner     By:   CNL
HEALTHCARE TRUST, INC., a Maryland corporation, its managing member       By:  

/s/ Joshua J. Taube

        Joshua J. Taube, Vice President     CHT SENIOR LIVING NET LEASE HOLDING,
LLC, a Delaware limited liability company     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President     CHT COUNCIL BLUFFS IA SENIOR LIVING,
LLC,     a Delaware limited liability company     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President     CHT DECATUR IL SENIOR LIVING, LLC,    
a Delaware limited liability company     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President     CHT LIMA OH SENIOR LIVING, LLC,     a
Delaware limited liability company     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President     CHT ZANESVILLE OH SENIOR LIVING, LLC,
    a Delaware limited liability company     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President     CHT ABERDEEN SD SENIOR LIVING, LLC,  
  a Delaware limited liability company     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President

 

SECURED LOAN AGREEMENT    Page 33



--------------------------------------------------------------------------------

LENDER:     KEYBANK NATIONAL ASSOCIATION, a national banking association     By:
 

/s/ Amy L. MacLearie

      Amy L. MacLearie, AVP-Closing Officer

 

SECURED LOAN AGREEMENT    Page 34



--------------------------------------------------------------------------------

EXHIBIT A-1

Legal Description of Council Bluffs Land

[Intentionally Omitted]

EXHIBIT A-2

Legal Description of Decatur Land

[Intentionally Omitted]

EXHIBIT A-3

Legal Description of Lima Land

[Intentionally Omitted]

EXHIBIT A-4

Legal Description of Zanesville Land

[Intentionally Omitted]

EXHIBIT A-5

Legal Description of Aberdeen Land

[Intentionally Omitted]

EXHIBIT B-1

Council Bluffs Permitted Exceptions

[Intentionally Omitted]

EXHIBIT B-2

Decatur Permitted Exceptions

[Intentionally Omitted]

EXHIBIT B-3

Lima Permitted Exceptions

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT B-4

Zanesville Permitted Exceptions

[Intentionally Omitted]

EXHIBIT B-5

Aberdeen Permitted Exceptions

[Intentionally Omitted]

EXHIBIT C

Title Requirements

[Intentionally Omitted]

EXHIBIT D

SURVEY REQUIREMENTS

[Intentionally Omitted]

EXHIBIT E

INSURANCE REQUIREMENTS FOR COMMERCIAL REAL ESTATE LOANS

TERM LOAN – Existing or Completed Building – Health Care Group

[Intentionally Omitted]

EXHIBIT F

NOTICE OF LIBOR FUNDING ELECTION

[Intentionally Omitted]

EXHIBIT G

FORM OF BORROWERS’ CERTIFICATE OF COMPLIANCE

[Intentionally Omitted]

SCHEDULE I

Environmental Documents

[Intentionally Omitted]